

Exhibit 10.2
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Section 240.24b-2
 
Execution Copy






Development, Marketing and Supply Agreement
by and between
Arena Pharmaceuticals GmbH and
Roivant Sciences Ltd.
dated
May 8, 2015



























1

--------------------------------------------------------------------------------



DEVELOPMENT, MARKETING AND SUPPLY AGREEMENT
This Development, Marketing and Supply Agreement (the “Agreement”) is made and
entered into as of May 8, 2015 (the “Effective Date”) by and between Arena
Pharmaceuticals GmbH, a company organized under the laws of Switzerland having a
principal place of business at Untere Brühlstrasse 4, 4800, Zofingen,
Switzerland (“Arena”), and Roivant Sciences Ltd., a Bermuda Exempted Limited
Company having a principal place of business at 2 Clarendon House, Hamilton
HM11, Bermuda (“Roivant”). Each of Arena and Roivant may be referred to in this
Agreement individually as a “Party” and collectively as the “Parties”.
In consideration of the mutual covenants herein contained, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Arena and Roivant, intending to be legally bound, hereby agree as
follows:
ARTICLE 1

DEFINITIONS
As used in this Agreement, the following capitalized terms have the meanings set
out in this Article 1.
1.1    “Additional Product” means a particular pharmaceutical product (other
than the Initial Product) with a [***], that contains a Compound, which product
is added to this Agreement as provided in Section 3.2(b) for development and
Commercialization in accordance with this Agreement. For clarity, an Additional
Product may be a Combination Product.
1.2    “Additional Product Minimum Purchase Price” has the meaning set forth in
Section 7.3(d)(ii).
1.3    “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Person, as the case may be,
but for only so long as such control exists. As used in this definition, the
term “control” (with correlative meanings for the terms “controlled by” and
“under common control with”) means (a) direct or indirect beneficial ownership
of more than 50% of the voting share capital or other equity interest in such
Person able to elect the directors or management of such Person or (b) the power
to direct the management and policies of such Person by contract or otherwise.
1.4    “Agreement” has the meaning set forth in the opening paragraph hereto.
1.5    “Applicable Laws” means the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Regulatory
Approvals) of or from any court, arbitrator, Regulatory Authority or other
governmental agency or authority having jurisdiction over or related to the
subject activity or item as they may be in effect from time to time.
1.6    “Arena” has the meaning set forth in the opening paragraph hereto.
1.7    “Arena Indemnitees” has the meaning set forth in Section 11.1.
1.8    “Arena Know-How” means all Know-How that (a) is Controlled by Arena or
any of its Affiliates as of the Effective Date, or at any time during the Term,
and (b) is reasonably necessary for the development, manufacture or
Commercialization of the Compounds or the Initial Product in the Field in
accordance with this Agreement, but excluding [***].
1.9    “Arena Patent” means any Patent pending or issued that (a) is Controlled
by Arena or any of its Affiliates as of the Effective Date, or at any time
during the Term, and (b) is reasonably necessary for the development,
manufacture or Commercialization of the Compounds or the Initial Product in the
Field, including each Patent that is listed on Exhibit B or claims priority to a
Patent listed on Exhibit B, but excluding [***].
1.10    “Auditor” has the meaning set forth in Section 7.7(a).

2
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.11    “Batch” means the total amount of a particular Finished Product or
Compound resulting from one complete production run conducted by or on behalf of
Arena using the applicable Master Batch Records and Manufacturing SOPs.
1.12    “Batch Records” means, with respect to a particular production run
conducted by or on behalf of Arena for manufacturing one Batch of a particular
Finished Product or Compound, the completed batch records, in the form of the
Master Batch Records, for such production run containing all the relevant
manufacturing details and information for the run, including any deviations.
1.13    “Calendar Quarter” means a period of three consecutive months during a
Calendar Year beginning on and including January 1st, April 1st, July 1st or
October 1st; provided, that the last Calendar Quarter shall end on the last day
of the Term.
1.14    “Calendar Year” means a period of 12 consecutive months beginning on and
including January 1st; provided, that the first Calendar Year of the Term shall
commence on the Effective Date and end on December 31, 2015, and the last
Calendar Year shall end on the last day of the Term.
1.15    “Certificate of Analysis” means a written certificate of analysis, in
reasonable and customary form, which confirms (i) the purity of Compound
manufactured by or on behalf of Arena for use in Finished Product, (ii) that the
quantity of the Compound in the Finished Product manufactured by or on behalf of
Arena meets the applicable Specifications, (iii) the purity of Finished Product
manufactured by or on behalf of Arena, or (iv) that the quantity or lot number
of the Finished Product manufactured by or on behalf of Arena meets the
applicable Specifications. The Certificate of Analysis will include the results
of all Product Acceptance Tests performed by or on behalf of Arena on the
particular Batch of such Compound or Finished Product.
1.16    “cGMP” means the then-current good manufacturing practices required by
the FDA, as set forth in the FFDCA for the manufacture and testing of
pharmaceutical materials, including as set forth in 21 U.S.C. section 351 and 21
C.F.R. Parts 210 and 211. Good Manufacturing Practices shall include applicable
quality guidelines promulgated under the ICH.
1.17    “Chairman” means the chairman of the Joint Steering Committee.
1.18    “Change of Control” means, with respect to either Party, the occurrence
of any of the following:
(a)    any “person” or “group” (as such terms are defined below) is or becomes
the “beneficial owner” (as defined below), directly or indirectly, in a
transaction or series of related transactions, of shares of capital stock or
other interests (including partnership or LLC membership interests) of such
Party (or any of its Controlling Affiliates) then-outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of the directors, managers or similar supervisory positions (“Voting
Stock”) (or its Controlling Affiliate, as applicable) of such Party representing
50% or more of the total voting power of all outstanding classes of Voting Stock
of such Party (or its Controlling Affiliate, as applicable); or
(b)    such Party (or any of its Controlling Affiliates) enters into a merger,
consolidation or other form of business combination, share exchange,
reorganization, recapitalization or other similar extraordinary transaction with
another Person (whether or not such Party (or its Controlling Affiliate, as
applicable) is the surviving entity) and as a result of such merger,
consolidation or other form of business combination, share exchange,
reorganization, recapitalization or similar extraordinary transaction (i) the
members of the board of directors or similar governing body (as the case may be,
“Board of Directors”) of such Party (or its Controlling Affiliate, as
applicable) immediately prior to such transaction constitute less than a
majority of the members of the Board of Directors of such Party (or its
Controlling Affiliate, as applicable) or, if not such Party (or its Controlling
Affiliate, as applicable), such surviving Person immediately following such
transaction or (ii) the Persons that beneficially owned, directly or indirectly,
the shares of Voting Stock of such Party (or its Controlling Affiliate, as
applicable) immediately prior to such transaction cease to beneficially own,
directly or indirectly, shares of Voting Stock representing at least a majority
of the total voting power of all outstanding classes of Voting Stock of the
surviving Person immediately following such transaction; or
(c)    such Party (or any of its Controlling Affiliates) sells or transfers to
any Third Party, in one or more related transactions, properties or assets
representing all or substantially all of the consolidated total assets of such
Party and its Affiliates.

3
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



For the purpose of this definition: (x) “person” and “group” have the meanings
given such terms under Section 13(d)(3) and 14(d)(2) of the Exchange Act and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act; (y) “beneficial owner” shall be determined in accordance with Rule
13d-3 under the Exchange Act; and (z) the terms “beneficially owned” and
“beneficially own” shall have meanings correlative to that of “beneficial
ownership”.
1.19    “Combination Product” means any Finished Product that either (a)
contains a Compound as an active agent formulated together with at least one
other clinically active agent that is not a Compound; or (b) is a combination of
a Product and at least one other therapeutic or prophylactic product (other than
a Product) where such products are not formulated together but are sold together
as a single product and invoiced as one product.
1.20    “Commercial Year” means each period of 12 consecutive months beginning
on (a) the first day of the first full month that occurs after the date of the
First Commercial Sale and (b) each anniversary of the date specified in the
foregoing clause (a); provided, that the first Commercial Year of the Term shall
also include the period beginning on and including the date of the First
Commercial Sale and ending on the day immediately prior to the first day of the
first full month that occurs after such date, and the last Commercial Year shall
end on the last day of the Term.
1.21    “Commercialization” means marketing, promoting, detailing, offering for
sale, selling, importing and distributing Product in the Field, and other
similar activities related to the commercial sale of Product in the Field, but
excluding for clarity all activities relating to research, development,
preclinical and clinical testing (including post-approval clinical testing of
any kind) or manufacturing of Compound, Product or Finished Product. When used
as a verb, “Commercializing” means to engage in Commercialization and
“Commercialize” and “Commercialized” have corresponding meanings.
1.22    “Commercially Reasonable Efforts” means, with respect to a particular
Party’s specific obligations under this Agreement with respect to Product at the
relevant point in time, that level of efforts and application of resources that
is consistent with the usual practice followed by that Party in conducting
similar activities with respect to other prescription pharmaceutical products
owned or licensed by it or to which it has exclusive rights, in each case that
have comparable market potential, probability of technical success, and
technical and regulatory profile and patent protection to the Product, and are
at a stage of development or product life comparable to, Product, but in no
event less than the level of efforts and resources generally applied within the
pharmaceutical industry in conducting such activities with respect to such
comparable prescription pharmaceutical products.
1.23    “Competing Product” means a pharmaceutical product (whether an ethical
pharmaceutical, over the counter drug, botanical product or other type of
product) containing a compound that acts primarily by being a centrally acting
(i.e. designed and thought to act primarily in the central nervous system)
inverse agonist or antagonist of 5HT2A and 5HT2Ais the target for which such
compound has the highest potency and selectivity (as determined reasonably and
in good faith by the party Controlling the compound), other than any Compound or
Reverted Compound.
1.24    “Compound” means the Initial Compound and the Related Compounds.
1.25    “Confidential Information” has the meaning set forth in Section 8.1.
1.26    “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of Materials, Patents, Know-How, Domain Names,
Trademarks or regulatory filings (including specific Confidential Information),
means that the applicable Party or its Affiliate owns or has a license (but
excluding license rights granted to such Party by the other Party) to such
Materials, Patents, Know-How, Domain Names, Trademarks or regulatory filings and
has the ability to grant to the other Party the applicable license (or
sublicense, as applicable) or right to access or use such Materials, Patents,
Know-How, Domain Names, Trademarks or regulatory filings under this Agreement
without violating the terms of an agreement with a Third Party.
1.27    “Development Data” means, with respect to clinical trials and other
development work conducted on Product, all data, results, information and other
Know-How generated from or related to such clinical trials and development work,
including preclinical, non-clinical and clinical data, reports and information,
protocols, statistical analysis plans, methods, and Batch Records for all
Products used in such work.
1.28    “Development Plan” means, with respect to a specific Product, the plan
for conducting the clinical trials and other development work (including any
preclinical and non-clinical studies) pursuant to this Agreement to generate
data for use in obtaining, maintaining or expanding Regulatory Approval of the
Product.

4
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.29    “Disclosing Party” has the meaning set forth in Section 8.1.
1.30    “Dispute” has the meaning set forth in Section 12.7(a).
1.31    “Domain Name” means a combination of alpha-numeric characters with a top
level domain.
1.32    “Effective Date” has the meaning set forth in the preamble of this
Agreement.
1.33    “EMA” means the European Medicines Agency or any successor agency for
the European Union.
1.34    “Excess Order” has the meaning set forth in Section 6.2(c).
1.35    “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.
1.36    “Excluded Claim” has the meaning set forth in Section 12.7(j).
1.37    “Excluded List” means any of the United States Department of Health and
Human Service’s List of Excluded Individuals/Entities or the United States
General Services Administration’s Lists of Parties Excluded from Federal
Procurement and Non-Procurement Programs.
1.38    “Existing Arena Patents” has the meaning set forth in Section 10.2(a).
1.39    “Extended Term” has the meaning set forth in Section 12.1.
1.40    “Facility” has the meaning set forth in Section 6.12.
1.41    “Facility Licenses” has the meaning set forth in Section 6.12.
1.42    “FCPA” has the meaning set forth in Section 16.1.
1.43    “FDA” means the United States Food and Drug Administration or its
successor.
1.44    “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. 301, et. seq., as it may be amended from time to time, and the rules,
regulations, guidances, guidelines, and requirements promulgated or issued
thereunder.
1.45    “Field Infringement” has the meaning set forth in Section 9.3(b).
1.46    “Field” means the prevention or treatment of any disease, state or
condition in humans.
1.47    “Finished Product” means, with respect to a particular Product: (a) if
the Product is to be sold to end-users, Product in final form ready for sale to
the end-user, (b) if Product is to be used for clinical trials or other
development work, Product in final form ready for such clinical trials or other
development work, (c) if the Product is to be used as a sample, Product in final
form ready for distribution as a sample, or (d) if the Product is to be used as
part of a compassionate use, named patient use or indigent patient program,
Product in final form ready for such compassionate use, named patient use or
indigent patient program, in each case ((a) - (d)), in appropriate final
packaging and labeling.
1.48    “First Commercial Sale” means the first bona fide, arm’s length sale of
Product by Roivant, its Sub-distributors, or any of its or their Affiliates to a
Third Party (other than a Sub-distributor or its Affiliate). Sales of a Product
for use as registration samples, compassionate use sales, named patient use,
inter-company transfers to Affiliates of Roivant or Sub-distributors or their
Affiliates and the like shall not constitute a First Commercial Sale.
1.49    “Fiscal Semester” means a period of six consecutive months during a
Calendar Year beginning on and including July 1st or January 1st; provided, that
the first Fiscal Semester of the Term shall commence on the Effective Date and
end on December 31, 2015, and the last Fiscal Semester shall end on the last day
of the Term.

5
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.50    “For Cause” means, with respect to an audit, that the audit is prompted
by a regulatory agency critical finding or recall or a critical finding in an
audit conducted by or on behalf of Roivant pursuant to Section 6.8, where “a
critical finding” is a finding that would result in a regulatory action or is
otherwise defined in the Quality Agreement.
1.51    “Force Majeure” has the meaning set forth in Section 15.1.
1.52    “Forecast” has the meaning set forth in Section 6.2(b).
1.53    “FTE” means the equivalent of the work of one full-time qualified
employee of Arena for one year (constituting [***] working hours). An individual
contributing work for less than [***] hours per year shall be deemed a fraction
of an FTE on a pro-rata basis. Each FTE shall be placed in a category of FTEs
based on such individual’s position.
1.54    “FTE Costs” means the sum, for each category of FTE, of the applicable
FTE Rate times the number of FTEs in such category expended during the
applicable financial period. The FTE Costs shall be determined based on time (as
calculated in pro-rated FTEs) actually spent performing the applicable
activities, unless another basis is expressly specified herein or otherwise
agreed in advance by the Parties in writing.
1.55    “FTE Rate” means, with respect to a particular category of FTEs, the
monetary rate at which such FTEs expended during the applicable financial
reporting period accrue. As of the Effective Date, such annual rates are (a)
US$[***] per FTE for department head, director or equivalent level or above, (b)
US$[***] per FTE for team leader, scientist or equivalent level (up to director
or equivalent level), and (c) US$[***] per FTE for below team leader, scientist
or equivalent level. Commencing January 1, 2016, each FTE Rate shall adjust
annually, effective January 1 of the applicable Calendar Year, to reflect any
year-to-year percentage increase or decrease (as the case may be) in the U.S.
Bureau of Labor Statistics Employee Cost Index (“ECI”) (based on the change in
the ECI from the most recent index available as of the Effective Date to the
most recent index available as of the date of the calculation of such adjusted
FTE Rate).
1.56    “GAAP” means generally accepted accounting principles in the United
States and means international financial reporting standards (“IFRS”) at such
time as IFRS becomes the generally accepted accounting standard in the United
States.
1.57    “Good Clinical Practices” or “GCP” means the then-current standards,
practices and procedures promulgated or endorsed by the applicable Regulatory
Authority (applying the standards, practices or procedures of the FDA for this
definition where such standards, practices or procedures are more strict) for
designing, conducting, recording, analyzing and reporting clinical trials that
involve the participation of human subjects, including as set forth in 21 C.F.R.
part 50, 54, 56 and 312 and in the ICH guidelines entitled “Guidance for
Industry E6 Good Clinical Practice: Consolidated Guidance,” and comparable
regulatory standards, practices and procedures in other countries and
jurisdictions, as they may be updated from time to time.
1.58    “Good Laboratory Practices” or “GLP” means the then-current good
laboratory practice standards promulgated or endorsed by the applicable
Regulatory Authority (applying the standards, practices or procedures of the FDA
for this definition where such standards, practices or procedures are more
strict) for nonclinical laboratory studies that support or are intended to
support applications to conduct research on human subjects or to obtain
regulatory approval, including as set forth in 21 C.F.R. Part 58, and comparable
regulatory standards, practices and procedures in other countries and
jurisdictions, as they may be updated from time to time.
1.59    “ICC” has the meaning set forth in Section 12.7(a).
1.60    “ICC Rules” has the meaning set forth in Section 12.6(a).
1.61    “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).
1.62    “IND” means an Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §312 before
commencement of clinical trials of a pharmaceutical product and its equivalent
in other countries or regulatory jurisdictions outside the United States.
1.63    “Indemnitee” has the meaning set forth in Section 11.3(a).

6
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.64    “Indemnitor” has the meaning set forth in Section 11.3(a).
1.65    “Indication” means a separate and distinct disease, disorder or medical
condition that a Product is intended to treat, prevent, cure, or ameliorate, or
that is the subject of a clinical trial on a Product and where it is intended
that the data and results of such clinical trial (if successful) will be used to
support a regulatory submission and approval that is intended to result in
distinct labeling within the indications section of the label relevant to usage
in the disease, disorder or medical condition that is separate and distinct from
another disease, disorder or medical condition. Examples of three distinct
Indications are Alzheimer’s Disease Psychosis, Dementia with Lewy Bodies
Psychosis and Parkinson’s Disease Psychosis.
1.66    “Initial Compound” means the compound known as
1-[3-(4-Bromo-2-methyl-2H-pyrazol-3-yl)-4-methoxy-phenyl]-3-(2,4-difluoro-phenyl)-urea,
the structure of which is set forth in Exhibit A.
1.67    “Initial Compound Patents” has the meaning set forth in Section 9.2(b).
1.68    “Initial Product” means the pharmaceutical product that contains the
Initial Compound, [***] with the formulation described in IND 73405, but in
doses of up to 40 mg.
1.69    “Initial Product Minimum Purchase Price” has the meaning set forth in
Section 7.3(d)(i).
1.70    “Initial Purchase Price Payment” has the meaning set forth in Section
7.3(b)(ii).
1.71    “Initial Term” has the meaning set forth in Section 12.1.
1.72    “Joint Manufacturing Committee” or “JMC” has the meaning set forth in
Section 4.1(a).
1.73    “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 4.1(a).
1.74    “Know-How” means all tangible and intangible scientific, technical,
trade, financial or business information and materials, including compounds,
compositions of matter, formulations, techniques, processes, methods, trade
secrets, formulae, procedures, tests, data, results, analyses, documentation,
reports, information (including pharmacological, toxicological, non-clinical
(including chemistry, manufacturing and control)), and clinical test design,
methods, protocols, data, results, analyses, and conclusions, quality assurance
and quality control information, regulatory documentation, information and
submissions pertaining to, or made in association with, filings with any
Regulatory Authority, product life cycle management strategies, knowledge,
know‑how, skill, and experience, and all other discoveries, developments,
inventions (whether or not confidential, proprietary, patented or patentable),
and tangible embodiments of any of the foregoing.
1.75    “Knowledge” means, with respect to a particular statement to which such
term is attributed, that none of the applicable Party’s respective officers or
the officers of its Affiliates, are aware of any facts or information that make
such statement untrue after performing a reasonable investigation with respect
to such statement.
1.76    “Losses” has the meaning set forth in Section 11.1.
1.77    “MAA” means (a) a marketing authorization application filed with (i) the
EMA under the centralized EMA filing procedure or (ii) a Regulatory Authority in
any European country if the centralized EMA filing procedure is not used; or (b)
any other equivalent or related regulatory submission, in either case to gain
approval to market a Product in any country in the European Union, in each case
including, for the avoidance of doubt, amendments thereto and supplemental
applications.
1.78    “Major Market Country” has the meaning set forth in Section 5.2.
1.79    “Manufacturing Know-How” means any and all Know-How Controlled,
discovered, identified, conceived, reduced to practice or otherwise made by or
on behalf of Arena or its Affiliates prior to or during the term of this
Agreement, in each case to the extent such Know-How relates to the manufacture
of pharmaceutical products generally, but excluding Know-How that relates solely
to, or to the extent it is specifically tailored for use in, the manufacture of
any Compound or Product.

7
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.80    “Manufacturing Patent” means any Patent to the extent it claims or
covers any invention within the Manufacturing Know-How.
1.81    “Manufacturing SOPs” means, with respect to a particular Finished
Product being supplied by Arena to Roivant under Article 6 and the Compound
contained therein, the specific methods, techniques, processes and standard
operating procedures (including Quality Control Procedures) that are established
in accordance with the Quality Agreement and are used by or on behalf of Arena
in manufacturing such Finished Product or such Compound.
1.82    “Master Batch Records” means the master batch records for Arena’s (or
its designee’s) manufacturing of a specific Finished Product or Compound, as
established in accordance with the Quality Agreement, including the applicable
Manufacturing SOPs, the in-process testing and QA/QC testing for such Finished
Product or such Compound, which records are to be used in (a) the manufacture by
or on behalf of Arena of such Finished Product pursuant to this Agreement or (b)
the manufacture by or on behalf of Arena of such Compound for use in the
manufacture of Finished Product pursuant to this Agreement.
1.83    “Materials” has the meaning set forth in Section 3.6.
1.84    “Minimum Product Purchase Price” for each Product means either the
Initial Product Minimum Product Purchase Price or the applicable Additional
Product Minimum Purchase Price.
1.85    “NDA” means a New Drug Application (including an Abbreviated New Drug
Application) as described in 21 C.F.R. § 314.50, et seq., and all amendments and
supplements thereto, that is filed with the FDA, and its equivalent in other
countries and regulatory jurisdictions outside the United States, in each case
including all documents, data, and other information concerning the applicable
product filed therewith.
1.86    “Net Sales” means, with respect to a Finished Product during any period,
the gross invoiced sales price in US Dollars (as converted into US Dollars for
sales made in other currency) for all quantities of such Finished Product sold
by Roivant, its Sub-distributors, or any of its or their Affiliates to a Third
Party (other than a Sub-distributor or its Affiliates) during such period, less
the following deductions to the extent actually incurred, allowed, or paid with
respect to such sale by the selling party, using GAAP applied on a consistent
basis:
(a)    [***] included in the gross invoiced sales price;
(b)    pharmaceutical excise taxes (such as those imposed by the United States
Patient Protection and Affordable Care Act of 2010 (Pub. L. No. 111-48) and
other comparable laws), in each [***];
(c)    [***] with respect to such Finished Product;
(d)    [***],
(e)    [***], to the extent separately set forth in the applicable invoice;
(f)    [***], in amounts not exceeding [***]; and
(g)    [***], in amounts not exceeding usual and customary amounts and
calculated in accordance with GAAP.
If Roivant proposes to develop or commercialize one or more Combination
Products, Roivant will propose to Arena adjustments to Net Sales calculations
for such Combination Products. Arena will reasonably consider such proposal and
the Parties will negotiate in good faith to agree upon a reasonable adjustment.
Any adjustments agreed by the Parties will be set forth in a writing signed by
authorized officers of the Parties. If notwithstanding the Parties’ good faith
discussions, the Parties are unable to agree on such adjustment [***] in the
case of [***] will [***].

8
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



In no event shall any particular amount of deduction identified above, be
deducted more than once in calculating Net Sales (i.e., no “double counting” of
reductions). Each of the above deductions shall be substantially consistent with
Roivant’s, its Sub-distributors’ and its and their Affiliates’ internal
accounting policies as consistently applied by Roivant, its Sub-distributors or
its or their Affiliates in the applicable country across its products at the
time of sale. In no event shall the deductions with respect to [***] (set forth
in part (c) above) for any Calendar Quarter exceed [***]% of the amount arrived
at after deducting the items described in clauses (a), (b), (d) and (e) above
from the gross invoiced sales price in US Dollars (as converted into US Dollars
for sales made in other currency) for all quantities of such Product sold by
Roivant, its Sub-distributors or its or their Affiliates to a Third Party during
such Calendar Quarter; provided, that any deductions for [***] pursuant to this
sentence shall be [***]. Roivant shall [***] of a Product [***] by Roivant, its
Sub-distributors or its or their Affiliates. Sales of a Product between Roivant
and any of its Sub-distributors or its or their Affiliates for resale shall be
excluded from the computation of Net Sales, but the subsequent resale of such
Product to a Third Party (other than a Sub-distributor or its Affiliates) shall
be included within the computation of Net Sales.
1.87    “Non-Conforming Finished Product” has the meaning set forth in Section
6.9.
1.88    “Notice Date” has the meaning set forth in Section 12.7(b).
1.89    “Order Acceptance” has the meaning set forth in Section 6.2(c).
1.90    “Order Commitment” has the meaning set forth in Section 6.2(b).
1.91    “Panel” has the meaning set forth in Section 12.7(b).
1.92    “Paragraph IV Notice” has the meaning set forth in Section 9.3(c).
1.93    “Party” and “Parties” has the meaning set forth in the opening paragraph
of this Agreement.
1.94    “Patent(s)” means (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, including provisional patent applications, and (b) any renewal,
division, continuation (in whole or in part), or request for continued
examination of any of such patents, certificates of invention and patent
applications, and any all patents or certificates of invention issuing thereon,
and any and all reissues, reexaminations, extensions, divisions, renewals,
substitutions, confirmations, registrations, revalidations, revisions, and
additions of or to any of the foregoing.
1.95    “Patent Term Extension” means any term extensions, supplementary
protection certificates, regulatory exclusivity and equivalents thereof offering
patent protection beyond the initial term with respect to any issued Patents.
1.96    “Payee Party” has the meaning set forth in Section 7.5.
1.97    “Paying Party” has the meaning set forth in Section 7.5.
1.98    “Payment” has the meaning set forth in Section 7.5.
1.99    “Person” means any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.
1.100    “Phase 2 Trial” means a human clinical trial in any country that would
satisfy the requirements of 21 CFR 312.21(b).
1.101    “Phase 3 Trial” means a human clinical trial in any country that would
satisfy the requirements of 21 CFR 312.21(c).
1.102    “Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Product that can be charged
and/or reimbursed in regulatory jurisdictions where the applicable governmental
authorities approve or determine the price and/or reimbursement of
pharmaceutical products and where such approval, agreement, determination or
decision establishes prices for a Product that are acceptable to Roivant or its
Sub-distributor or its or their Affiliate, as applicable.

9
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.103    “Product” means (a) the Initial Product or (b) an Additional Product.
1.104    “Product Acceptance Tests” means, with respect to a particular Compound
or Finished Product being manufactured by or on behalf of Arena pursuant to this
Agreement, the specific tests (including release tests) to be used to determine
whether such Compound or Finished Product conforms to the terms of this
Agreement and the Quality Agreement, including the Specifications for such
Compound or Finished Product, which tests the Parties shall establish (and amend
from time to time if required) in accordance with the terms of the Quality
Agreement.
1.105    “Product Domain Names” means the Domain Names listed on Exhibit C, and
any other Domain Names that are specific to one or more Compounds or Products,
and that are Controlled by Roivant.
1.106    “Product Liability Claim” means any Third Party Claim brought against
any Arena Indemnitee or Roivant Indemnitee arising from, based on or occurring
as a result of personal injury, death or property damage (to the extent
resulting from personal injury or death) caused by or resulting from the use of
a Product sold, distributed, dispensed or otherwise administered, except to the
extent caused by any failure of the Product manufactured by or on behalf of
Arena or its Affiliates (including any Product manufactured by a Third Party
contractor of Arena or its Affiliates) to meet the Product Warranty.
1.107    “Product Purchase Price” has the meaning set forth in Section 7.3(a)
with respect to each Product.
1.108    “Product Purchase Price Adjustment Payment” has the meaning set forth
in Section 7.3(g).
1.109    “Product Trademark” has the meaning set forth in Section 9.10.
1.110    “Product Warranty” has the meaning set forth in Section 6.11.
1.111    “Program Know-How” means any and all Know-How discovered, identified,
conceived, reduced to practice or otherwise made in the course of or as a result
of activities conducted under this Agreement, including (i) Development Data and
(ii) pursuant to a Development Plan, or any Commercialization activities to the
extent such Know-How relates to [***] and is not applicable to [***], either (a)
solely by one or more employees of or subcontractors (including
Sub-distributors) or consultants to Roivant, its Sub-distributors, Arena or any
of their respective Affiliates, or (b) jointly by one or more employees of or
subcontractors or consultants to Arena or any of its Affiliates, on the one
hand, and one or more employees of or subcontractors (including
Sub-distributors) or consultants to Roivant, its Sub-distributors, or any of
their respective Affiliates, on the other hand; [***].
1.112    “Program Patent” means any Patent to the extent it claims or covers any
invention within the Program Know-How, excluding any Patents to the extent
related to Reverted Compounds.
1.113    “Prosecution” has the meaning set forth in Section 9.2(a)(i).
1.114    “Purchase Order” means a written order submitted by Roivant to Arena,
in a form reasonably acceptable to Arena, for Arena to manufacture (or have
manufactured) and deliver, and Roivant to purchase, a specific quantity of a
particular Finished Product, as provided in Section 6.2(c).
1.115    “Quality Agreement(s)” means each agreement containing or referring to
the agreed policies, procedures, and standards, which shall be customary and
reasonable, by which the Parties will coordinate and implement the operational
and quality assurance activities needed to efficiently achieve regulatory
compliance objectives with respect to manufacturing and supply by Arena of the
Finished Products.
1.116    “Quality Control Procedures” has the meaning set forth in Section 6.6.
1.117    “Receiving Party” has the meaning set forth in Section 8.1.
1.118    “Recipient” has the meaning set forth in Section 8.1.
1.119    “Regulatory Approval” means, with respect to a Product to be sold for
use in a particular country: all approvals, registrations, authorizations,
licenses and permits by the Regulatory Authorities in such country necessary to
market or sell such Product, but specifically not including Pricing Approvals,
or regulatory approvals relating to the manufacture of a Product.

10
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.120    “Regulatory Authority” means, as to a particular country, any national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity whose review, approval or authorization is
necessary for the manufacture, packaging, use, storage, import, export,
distribution, promotion, marketing, offer for sale or sale of a Product in such
country.
1.121    “Regulatory Filings” means all applications, approvals, licenses,
notifications, registrations, submissions and authorizations made to or received
from a Regulatory Authority specific to and necessary for the development,
manufacture or commercialization of a pharmaceutical product, including any
INDs, NDAs and Regulatory Approvals.
1.122    “Regulatory Standards” has the meaning set forth in Section 6.6.
1.123    “Related Compound” means (a) any compound in the chemical scope of
[***], or (b) any [***] described in (a); provided however that Related Compound
shall not include the Initial Compound or any Reverted Compound.
1.124    “Reverted Compound” means a former Related Compound that Roivant has
lost all rights to under this Agreement pursuant to Section 3.4 or a Compound
for which Roivant has terminated its rights pursuant to Section 12.3.
1.125    “Roivant” has the meaning set forth in the opening paragraph hereto.
1.126    “Roivant Indemnitees” has the meaning set forth in Section 11.2.
1.127    “Roivant Know-How” means any and all Know-How that is Controlled by
Roivant or its Affiliate as of the Effective Date.
1.128    “SEC” has the meaning set forth in Section 8.5(a).
1.129    “Secondary Purchase Price Payment” has the meaning set forth in Section
7.3(b)(ii).
1.130    “Senior Executives” means, with respect to Roivant, the Chief Executive
Officer of Roivant and with respect to Arena, the Chairman of the Managing
Directors of Arena.
1.131    “Specifications” means, with respect to a particular Finished Product
to be sold or otherwise used in a particular country or with respect to a
particular Compound to be used in the manufacture of Finished Product, the
specifications, characteristics, qualities and labeling and packaging
requirements established in writing for such Finished Product or Compound in the
Quality Agreement and in conformance with the Regulatory Approval in such
country for the applicable Finished Product or Compound and Applicable Laws in
such country, with which such Finished Product must conform (including release
criteria and associated analytical methods) when delivered pursuant to this
Agreement or with which such Compound must conform (including release criteria
and associated analytical methods) for use by or on behalf of Arena for
manufacture into Finished Product, and as the same may be amended from time to
time under the terms of the Quality Agreement.
1.132    “Sub-distributor” means any Person other than Roivant or its Affiliate
that Roivant appoints or grants the right, for its own account (rather than on
behalf of Roivant), to (i) develop Product, (ii) obtain and maintain Regulatory
Approval for Product, and/or (iii) market, promote, sell, distribute or
otherwise Commercialize one or more Products in a country (or countries),
pursuant to the terms of Section 5.7.
1.133    “Taxes” has the meaning set forth in Section 7.5.
1.134    “Term” has the meaning set forth in Section 12.1.
1.135    “Testing Laboratory” has the meaning set forth in Section 6.10.
1.136    “Third Party” means any Person other than Arena, Roivant, and their
respective Affiliates.
1.137    “Third Party Claim” has the meaning set forth in Section 11.1.

11
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



1.138    “Three Year Forecast” has the meaning set forth in Section 6.2(b).
1.139    “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof, including any trademark, trade dress, brand mark,
service mark, trade name, brand name, logo or business symbol, whether or not
registered.
1.140    “United States” means the United States of America and its territories
and possessions, including Puerto Rico and the District of Columbia.
1.141    “United States Dollar” and “US$” means the official currency of the
United States.
1.142    “Upfront Payment” has the meaning set forth in Section 7.1.
ARTICLE 2    

EXCLUSIVE DISTRIBUTORSHIP
2.1    Appointment of Roivant as Exclusive Distributor.     Subject to the terms
and conditions of this Agreement, Arena hereby appoints Roivant as the exclusive
worldwide distributor during the Term of Products in the Field and grants to
Roivant during the Term the exclusive rights to Commercialize Products
worldwide. Pursuant to such appointment, subject to the terms and conditions of
this Agreement, Roivant shall have the exclusive right during the Term to
invoice and book all Product sales in the Field and may exercise such right, in
its discretion, through its Sub-distributors and its and their Affiliates. For
clarity, as between the Parties, Arena and its Affiliates shall retain
exclusively all rights to Products other than the rights granted to Roivant in
the foregoing appointment or otherwise in this Agreement.
2.2    Supply of Product for Distributorship.     Arena shall supply (or have
supplied) to Roivant, and Roivant shall purchase exclusively from Arena,
Roivant’s, its Sub-distributors’ and its and their Affiliates’ requirements of
Products for sale by Roivant its Sub-distributors and its and their Affiliates
pursuant to Section 2.1, subject to and under the provisions of Article 6.
2.3    Negative Covenants.    
(a)    Compounds. [***] hereby covenants and agrees that during the Term,
neither [***] nor any of its Affiliates shall [***] any Third Party [***]
(except to the extent reasonably necessary to perform [***] obligations, if any,
under any [***] or to [***] obligations to [***] under this Agreement) [***] a
(i) [***] (other than [***]) or (ii) any [***] of the [***] or any [***] for
which [***] (other than [***]). [***] additionally hereby covenants and agrees
that during the Term, neither [***] nor any of its Affiliates currently has as
of the Effective Date, or shall [***] any Third Party [***] of a [***] (other
than [***]). For the purpose of this Section 2.3(a), a “[***] means any [***]
that (1) [***] in the [***] through a [***], such as [***] of an [***], and (2)
[***] and is [***] to be [***] through such [***].
(b)    Competing Products.
(i)    Arena hereby covenants and agrees that neither Arena nor any of its
Affiliates shall clinically develop, market, sell, distribute or commercialize,
prior to the fifth anniversary of the Effective Date of this Agreement (the
“Arena Non-Compete Period”), or [***] during the Non-Compete Period, any
Competing Product for the treatment of behavioral disturbances in patients with
dementia, including but not limited to agitation and psychosis; provided there
are [***] (such prohibited activities, “Competing Arena Program”). “[***]” shall
be [***] of such [***]. For clarity, [***] provided such [***] does not [***]
during the Non-Compete Period. [***] (including any [***]) to a [***].
Notwithstanding anything to the contrary in this Agreement (including this
subsection), Roivant agrees that (i) [***] (including [***] in the [***])) to
[***], and/or other [***] and (ii) any Third Party [***] without any [***].
(ii)    Notwithstanding Section 2.3(b)(i):

12
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(A)    if any Person with a Competing Arena Program becomes an Affiliate of
Arena or succeeds Arena through a Change of Control of Arena during the Arena
Non-Compete Period (which Arena agrees to notify Roivant in writing promptly
after the closing of such Change of Control of Arena), then such Person shall be
permitted to continue such Competing Arena Program and the continuation of such
Competing Arena Program shall not be a breach of Section 2.3(b)(i), provided
that the level of efforts required by Commercially Reasonable Efforts shall not
be take into account such Competing Arena Program; and
(B)    if during the Arena Non-Compete Period (1) any [***] of such [***] or any
of its Affiliates or [***] with such [***] (including [***] of such [***]) by
[***] or any of its Affiliates, which [***] in a [***] or (2) [***] or any of
its Affiliates [***] of the [***] of a [***], then in each case ((1) and (2))
[***] (whether by a [***] in a [***] in the [***], or otherwise) [***];
provided, that in any case [***], as the case may be, shall [***] during such
[***]; and provided, further, that [***] under this Agreement shall [***], and
the [***] of such [***] shall not be a breach of Section 2.3(b)(i) if it
complies with the terms of this Section 2.3(b)(ii)(B).
(iii)    Roivant hereby covenants and agrees that prior to the first expiration
of an Initial Term for a Product under this Agreement (the “Roivant Non-Compete
Period”), neither Roivant nor any of its Affiliates shall clinically develop,
market, sell, distribute or commercialize, or license, authorize or appoint any
Third Party to clinically develop, market, sell, distribute or commercialize any
Competing Product for the treatment of any neurodegenerative or neuropsychiatric
disorder (“Competing Roivant Program”). If a Sub-distributor or its Affiliates
has a Competing Roivant Program then [***].
(iv)    Notwithstanding Section 2.3(b)(iii):
(A)    if any Person with a Competing Roivant Program becomes an Affiliate of
Roivant or succeeds Roivant through a Change of Control of Roivant during the
Roivant Non-Compete Period (which Roivant agrees to notify Arena of in writing
promptly after the closing of such Change of Control of Roivant), then such
Person shall be permitted to continue such Competing Roivant Program and the
continuation of such Competing Roivant Program shall not be a breach of Section
2.3(b)(iii), provided that the level of efforts required by Commercially
Reasonable Efforts shall not take into account such Competing Roivant Program;
and
(B)    if during the Roivant Non-Compete Period (1) any [***] of such [***] or
any of its Affiliates or [***] with such [***] (including [***] of such [***])
by [***] or any of its Affiliates, which [***] in a [***] or (2) [***] or any of
its Affiliates [***] of the [***] of a [***], then in each case ((1) and (2))
[***] (whether by a [***] in a [***] in the [***], or otherwise) [***];
provided, that in any case [***], as the case may be, shall [***] during such
[***]; and provided, further, that [***] under this Agreement shall [***], and
the [***] of such [***] shall not be a breach of Section 2.3(b)(iii) if it
complies with the terms of this Section 2.3(b)(iv)(B).
(c)    Purchasing Product. Roivant hereby covenants and agrees that during the
Term it shall not, and it shall cause its Sub-distributors and its and their
Affiliates not to, purchase any Compound or Product from any Third Party, or
Commercialize, or conduct other similar activities related to the commercial
sale of, any Product or any other product containing Compound during the Term
other than Compound or Finished Product that was purchased and Commercialized in
accordance with the terms of this Agreement.
2.4    Acknowledgement. Roivant acknowledges that Arena is engaged in research
and development in psychosis and related areas, and Arena has the right to
continue to engage in such research and development and to commercialize
products in such areas, subject to [***] Sections 2.3(a) and 2.3(b) and further
subject to the limitation with respect to [***] set forth in Section [***].
ARTICLE 3    

PRODUCT DEVELOPMENT AND REGULATORY ACTIVITIES
3.1    Product Development.     Roivant shall have the exclusive right and
responsibility to conduct, or cause its Affiliates or a Third Party to conduct,
or pay Arena to conduct, in accordance with the terms of this Agreement, all
preclinical and clinical activities with respect to the Products, in accordance
with this Agreement, in each case, as between the Parties, at Roivant’s sole
expense.

13
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



3.2    Development Plans.
(a)    All clinical trials and other development work for Products conducted by
or on behalf of Roivant or its Affiliates will be conducted pursuant to a
Development Plan. Each such Development Plan shall: (i) describe in appropriate
detail the clinical trials or other development work to be conducted (including
the protocol, the statistical analysis plan and related documents for any
clinical trials); (ii) establish an anticipated timeline for such clinical
trials or other development work; (iii) include sufficient details for Arena to
determine the activities required for development of manufacturing processes and
capabilities for Arena to manufacture clinical and commercial supply of the
Product, and (iv) address any other material matter relating to such clinical
trials or other development work.
(b)    For purposes of this Section, “Arena Plan Obligations” shall mean
obligations of Arena and its Affiliates under any proposed Development Plans and
under any proposed material modifications to existing Development Plans to
perform any manufacturing, process development or other work that is (i) [***]
to a [***], to which Arena has not previously agreed under this Agreement, or
(ii) not [***] a Compound or Product. Roivant shall provide to Arena each
Development Plan that contains Arena Plan Obligations in draft form (with at
least [***] the Development Plan provided to Arena prior to the Effective Date
with respect to the Initial Product) at least [***] prior to the JSC meeting at
which they will be discussed (or such shorter period of time as Arena agrees in
writing with respect to a particular draft Development Plan). The JSC shall
review and discuss any such proposed Development Plans. The consent of Arena,
which shall not be unreasonably conditioned, withheld or delayed, is required
solely with respect to all such proposed Arena Plan Obligations, provided, that
it would be unreasonable for Arena to condition, withhold or delay consent if
(A) it has [***], or can reasonably [***] to the [***] such other [***] in such
[***] and (B) it has [***] with the [***] and other [***], or can reasonably
[***] to the [***] and other [***] such [***]. If Arena conditions, withholds or
delays its consent with respect to any Arena Plan Obligations, Arena shall
provide [***] and shall work in good faith with [***] to achieve the [***]. For
clarity, Arena’s consent is not needed with respect to those portions of any
proposed Development Plans or [***] Development Plans that [***]. Roivant shall
keep the JSC updated at its regularly scheduled meetings regarding the status of
activities under each Development Plan and any material Development Plan
modifications made by Roivant that do not require Arena’s consent. Upon [***]
Development Plan concerning [***] (which shall include [***] as described in
this Section 3.2(b)), the [***] such Development Plan shall [***] within the
scope of this Agreement.
3.3    Conduct of Development Activities.    
(a)    Compliance with Development Plan and Applicable Laws. Roivant shall
conduct its clinical trials and other development work with respect to Products
(i) in accordance with the applicable Development Plan and (ii) in compliance
with all Applicable Laws, including in accordance with GLP and GCP, of the
country in which the activities are conducted. Arena shall conduct all
development work allocated to it under any Development Plan (1) in accordance
with the applicable Development Plan and (2) in compliance with all Applicable
Laws, including in accordance with GLP and GCP, of the country in which the
activities are conducted.
(b)    Information Regarding Development Activities. Each Party shall maintain,
or cause to be maintained, records of all the clinical trials and other
development work conducted by or on behalf of such Party hereunder on Product,
in sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall fully and properly reflect all work done and
results achieved by or on behalf of such Party in the performance of such
clinical trials and other development work under the Development Plans. Each
Party shall retain such records for at least three (3) years after the Term, or
for such longer period as may be required by Applicable Laws. Each Party shall
keep the other Party appropriately informed of the status and results of the
clinical trials and other development work with respect to Product under any
Development Plan, including, if requested by the other Party, disclosing to such
other Party all Development Data and other results of such development work.
Roivant shall have the right to inspect and copy any such records and notebooks
reflecting the work done and results achieved under a Development Plan by or on
behalf of Arena in the performance of clinical trials and other development work
with respect to Product under the Development Plans. It is understood and agreed
that any and all research, development and Commercialization work conducted by
or on behalf of Roivant, its Sub-distributors, Arena or their respective
Affiliates, on Compound or Product in accordance with the Development Plan shall
be deemed activities conducted under this Agreement.

14
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(c)    Limited Development License.
(i)    Subject to the terms and conditions of this Agreement, Arena hereby
grants to Roivant and its Affiliates a worldwide, non-exclusive, royalty-free,
limited license under the applicable Arena Know-How and Arena Patents to conduct
the clinical trials and other development work under the Development Plans to
develop Product worldwide in the Field pursuant to this Agreement (all such
development work to be conducted in accordance with the applicable Development
Plan), and to perform the regulatory activities for Product worldwide. Roivant
may grant sublicenses under the foregoing license to subcontractors and
Sub-distributors solely for activities under a Development Plan. Promptly
following the Effective Date, Arena will conduct a reasonable search of its
records to locate the documentation and data set forth on Exhibit E, and provide
Roivant with a copy of such documentation and data as is accessible to Arena
following such search.
(ii)    Subject to the terms and conditions of this Agreement, Roivant hereby
grants to Arena and its Affiliates a worldwide, non-exclusive, royalty-free,
limited license under the applicable Program Know-How and Program Patents to
conduct the development work under the Development Plans to develop Product
worldwide in the Field for Roivant, its Sub-distributors and its and their
Affiliates pursuant to this Agreement (all such development work to be conducted
in accordance with the applicable Development Plan). Arena may grant sublicenses
under the foregoing license solely to subcontractors approved by Roivant in
writing.
(d)    IND Transfer. Within ten (10) days of the Effective Date, (a) Arena shall
submit to the FDA letters (substantially set forth on Exhibit F) transferring
sponsorship of IND No 73405 to Roivant and (b) Roivant shall submit to the FDA
letters (substantially in the form set forth on Exhibit F) accepting transfer of
sponsorship of IND No 73405 from Arena.
3.4    Development Diligence.
(a)    Development Plans. Roivant will develop Products in accordance with
Development Plans and will use Commercially Reasonable Efforts to do so
according to the timelines in Development Plans. Without limiting the generality
of the foregoing, Roivant or its Affiliate shall commence a Phase 2 Trial
regarding the Initial Compound prior to January 1, 2017; provided, that such
date shall automatically be extended to account for any delay in Arena’s
provision of conforming Finished Product pursuant to Section 3.9(b) or Arena’s
fulfillment of its obligations pursuant to Section 3.3(c)(i) and 3.3(d). Roivant
may fulfill any of its obligations (which obligations do not include
manufacturing of Products) under this Section 3.4 itself or with or through any
of its Sub-distributors or its or their Affiliates.
(b)    Related Compounds.
(i)    Roivant will use Commercially Reasonable Efforts to develop, obtain
Regulatory Approval of, and Commercialize at least one Related Compound.
(ii)    Without limiting the foregoing, if neither Roivant nor any of its
Sub-distributors or its or their Affiliates files an IND in the United States
prior to the 4th anniversary of the Effective Date with respect to at least one
Related Compound, then Roivant’s rights with respect to all Related Compounds,
other than Related Compounds that are pharmaceutical acceptable salts, hydrates,
solvates, bases, acids, enantiomers, diastereomers, tautomers, racemates or
polymorphs of the Initial Compound, shall terminate and all rights granted by
Arena to Roivant with respect to such terminated Related Compounds shall revert
to Arena. Any termination of Related Compound rights under this Section 3.4(b)
shall be made by written notice from Arena to Roivant. The Related Compounds for
which Arena has terminated Roivant’s rights shall be “Reverted Compounds”
hereunder. There are [***] with respect to Reverted Compounds. The Parties
acknowledge and agree that neither Roivant nor its Affiliates have any
obligation to file an [***] anniversary of the Effective Date with respect to at
least one Related Compound. For clarity, any failure by Roivant and/or its
Affiliates to file an IND in the United States prior to the 4th anniversary of
the Effective Date with respect to at least one Related Compound, shall not be a
breach of this Agreement and Arena’s sole right with respect to any such failure
shall be the termination of the Related Compound rights. For further clarity,
[***] under this Section 3.4(b)(ii) [***] shall not include, any [***] of the
[***] and in the event of a termination of Related Compounds pursuant to this
Section 3.4(b), Roivant shall not thereafter, notwithstanding Section 3.4(b)(i),
have any obligation to use Commercially Reasonable Efforts to develop, obtain
Regulatory Approval for or Commercialize any [***] of the [***].

15
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



3.5    Use of Subcontractors.     Roivant may subcontract clinical trials and
other development work under a Development Plan to one or more subcontractors;
provided, that such subcontracting is in accordance with Section 15.4(b).
3.6    Materials Transfer.     In order to facilitate the clinical trials and
other development work contemplated by this Agreement, Arena may (but is not
required to except as set forth herein) provide Roivant certain biological
materials or chemical compounds (other than Compound or Product) (collectively,
“Materials”) for use by Roivant in furtherance of such clinical trials or other
development work; at Roivant’s reasonable request, Arena shall provide Roivant
with reference standards and impurity samples. Except as otherwise provided for
under this Agreement, all Materials delivered to Roivant will remain the sole
property of Arena. Roivant shall: (a) only use such Materials in furtherance of
the clinical trials and other development work under a Development Plan, (b) not
use or deliver any Materials to or for the benefit of any Third Party, except
for subcontractors pursuant to Section 3.5, without the prior written consent of
Arena, and (c) use the Materials in compliance with all Applicable Laws. Roivant
shall use the Materials supplied under this Agreement with prudence and
appropriate caution in any experimental work because not all of their
characteristics may be known. Except as otherwise expressly set forth in this
Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE
MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF
ANY THIRD PARTY.
3.7    Product Regulatory Activities. Roivant, its Sub-distributors and its and
their Affiliates shall have the right to perform and have performed all
regulatory activities for obtaining the Regulatory Approval(s) of Product.
Roivant shall keep Arena reasonably informed, at JSC meetings, of the planning
and conduct of such activities and the material decisions with respect thereto.
Arena shall cooperate reasonably with Roivant with respect to activities for
obtaining Regulatory Approval, including responding promptly to all of Roivant’s
reasonable requests for information and comments as necessary or useful to
conduct such regulatory activities, provided, that if such assistance requires
more than a nominal amount of time of an Arena employee or consultant or
requires Arena to incur out of pocket cost, Arena shall notify Roivant in
advance and if Roivant maintains its request for such assistance, then Arena’s
actual costs of providing such assistance shall be at Roivant’s expense. In no
event shall Arena be required to undertake at its expense any specific
activities with respect to any Regulatory Authority meetings or other such
regulatory activities. Except as otherwise provided below, Roivant shall hold
all Regulatory Filings made by Roivant and all Regulatory Approvals, and shall
provide to Arena copies of all such filings and approvals if requested by Arena.
Each Party shall conduct all of its regulatory activities with respect to
Product in compliance with all Applicable Laws.
3.8    Pharmacovigilance. Roivant shall be responsible, at its own expense, for
all safety reporting with respect to development and Commercialization of
Product.
3.9    Manufacturing Development.    
(a)    Clinical Development and Process Development. Roivant is responsible for
all manufacturing costs relating to clinical trials and development of the
commercial manufacturing process. Such work includes, without limitation, active
pharmaceutical ingredient development and acquisition, technical transfer costs,
drug product formulation and development, stability testing, related analytical
work, quality assurance review and batch release. Some (if not all) of these
activities may be performed or overseen by Arena, at Roivant’s request and
Roivant agrees that it will pay Arena for such requested activities an amount
equal to Arena’s FTE Costs plus 37%, plus Arena’s out-of-pocket costs, without
markup, or such other amount as the Parties agree, which payment shall be
invoiced and paid in accordance with Section 3.11.
(b)    Initial Clinical Supply Order. Using Initial Compound existing as of the
Effective Date, Arena shall manufacture for the quantities and formats of
Finished Product and placebo specified in Exhibit D (which Finished Product
shall be Initial Product in final form ready for clinical trials) and deliver
such Finished Product and placebo to Roivant no later than five (5) months after
the Effective Date. Arena will invoice Roivant in accordance with Section 3.11
for (i) Arena’s FTE Costs; and (ii) Arena’s out-of-pocket costs without markup;
in each of the foregoing sections (i) and (ii), to the extent incurred after the
Effective Date, which amount is due within thirty (30) days of receipt of
invoice.

16
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(c)    Other Clinical Supply. Except as set forth in Section 3.9(b) above,
details of the orders placed by Roivant with Arena for Finished Product and
placebo for use in clinical trials will be agreed in writing in advance. The
Parties will negotiate in good faith to reach agreement upon such details that
will satisfy, in a timely manner, those quantities and formats of Finished
Products and placebo that are reasonably requested by Roivant for use in
clinical trials.
(d)    Warranty. Arena warrants that at the time of delivery to Roivant all
Finished Product and placebo delivered to Roivant under this Section 3.9: (i)
will have been manufactured, tested, and packaged in accordance with cGMP,
applicable Manufacturing SOPs and the Quality Agreement; and (ii) will meet the
applicable Specifications [***] with respect to [***] of the [***] or, in the
case [***] of the [***]. Each of the foregoing warranties is subject to the
limitation that Arena shall have no liability or responsibility under the
foregoing for any defects, damage or harm to the Finished Product or placebo to
the extent resulting from improper storage, transportation, mishandling or any
other cause occurring after delivery by or on behalf of Arena.
(e)    Other Applicable Supply Terms. All Finished Product and placebo delivered
to Roivant under this Section 3.9 shall be subject to the (i) title and risk of
loss and export and import license provisions set forth in Section 6.3, (ii) the
acceptance and rejection provisions set forth in Section 6.9, (iii) the
rejection dispute provisions set forth in Section 6.10, and (iv) the supply
problem provisions set forth in Section 6.15.
(f)    Batch Records and Certificates.     Prior to the first manufacture of
Finished Product under this Section 3.9 by or on behalf of Arena, Arena shall
provide Roivant with a copy of the Master Batch Record for such Finished Product
for Roivant’s review and approval. Arena shall consider in good faith any
reasonable comments Roivant provides regarding the Master Batch Record for such
Finished Product. To the extent required for inclusion in a Regulatory Filing to
be made by Roivant, its Sub-distributors or its or their Affiliates, Arena shall
provide to Roivant: (a) a copy of the Batch Records for each Batch of Compound
covered by the Regulatory Filing, (b) a completed and accurate Certificate of
Analysis as to such Batch of Compound, and (c) copies of all other documentation
required for Compound release as provided in the Quality Agreement. Arena shall
provide to Roivant, accompanying each delivery of Finished Product under this
Section 3.9 by Arena: (i) the Batch number of the delivered Finished Product,
(ii) a copy of the Batch Records for such Finished Product, (iii) a completed
and accurate Certificate of Analysis as to such Batch of Finished Product, and
(iv) copies of all other documentation required for Finished Product release as
provided in the Quality Agreement.
(g)    Clinical Supply Costs. Except as set forth in Section 3.9(b) above, Arena
will manufacture and supply Roivant, its Sub-distributors and its and their
Affiliates with Finished Product and placebo for use in clinical trials at an
amount equal to Arena’s FTE Costs plus 37%, plus Arena’s out-of-pocket costs
without markup, or such other amount as the Parties agree, which amount shall be
invoiced and paid in accordance with Section 3.11. If there [***] the Effective
Date after Arena satisfies its obligations under Section 3.9(b), Arena shall not
charge Roivant for [***] of any [***]. The [***] as of the Effective Date is
[***] and [***].
(h)    Development and Manufacture of Additional Products. If Roivant desires to
develop any Additional Products, it shall first discuss the Additional Products
with Arena. The Parties will discuss in good faith the terms (which shall
include a commercially reasonable Additional Product Minimum Product Purchase
Price) pursuant to which each Additional Product will be manufactured and sold
to Roivant by or on behalf of Arena pursuant to this Agreement.
3.10    Engagement and Qualification of Third Party Manufacturers. For purposes
of supplying Product to Roivant pursuant to Section 3.9 and Article 6, (i) the
active pharmaceutical ingredients used in the manufacture of Products (Initial
Compound and Related Compounds) and (ii) Finished Products, may be sourced by
Arena from Third Party manufacturers.

17
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(a)    Primary Manufacturer of Initial Compound. Subject to the oversight of the
JMC, promptly after the Effective Date, Arena (in consultation with Roivant)
shall perform diligence assessments of one or more Third Party manufacturers,
which assessments shall include obtaining a bid, to identify a Third Party
manufacturer to manufacture and supply to Arena the Initial Compound. Arena will
consider Roivant’s comments and suggestions with respect to the selection of the
Third Party manufacturer, and the selection of such Third Party manufacturer
shall be subject to the prior consent of Roivant (which consent shall not be
unreasonably withheld, delayed or conditioned). Arena shall seek to negotiate a
supply agreement with such Third Party manufacturer for the supply of the
Initial Compound to Arena for use in the manufacture of Finished Product
pursuant to this Agreement. Arena shall use Commercially Reasonable Efforts to
negotiate with such Third Party manufacturer an agreement that includes the
right for Arena to perform quality audits on such Third Party manufacturer
consistent with the terms of Section 6.8 of this Agreement. Arena shall keep
Roivant apprised of the status of its negotiations, shall provide Roivant with
copies of the draft agreement and shall use good faith efforts to implement
Roivant’s reasonable comments with respect thereto. Arena shall provide Roivant
with a copy of the final, executed supply agreement. At Roivant’s reasonable
request, Arena will take action to enforce the supply agreement. After entry
into such supply agreement, Arena shall use diligent efforts to qualify such
Third Party manufacturer no later than a reasonable time after such entry. Arena
shall keep Roivant apprised of the status of its efforts to get such Third Party
manufacturer qualified and shall implement Roivant’s reasonable comments with
respect thereto, including reasonable requests regarding validation batches.
Roivant agrees that it will pay Arena for the diligence, engagement and
qualification activities undertaken pursuant to this Section 3.10(a) in an
amount equal to Arena’s FTE Costs plus 37%, plus Arena’s out-of-pocket costs
without markup, or such other amount as the Parties agree, which payment shall
be invoiced and paid in accordance with Section 3.11.
(b)    Primary Manufacturer for Related Compounds. Subject to the oversight of
the JMC, at Roivant’s reasonable request after the adoption of a Development
Plan for a Related Compound, Arena (in consultation with Roivant) shall perform
diligence assessments of one or more Third Party manufacturers, which
assessments shall include obtaining a bid, to identify a Third Party
manufacturer to manufacture and supply to Arena such Related Compound. Arena
will consider Roivant’s comments and suggestions with respect to the selection
of the Third Party manufacturer, and the selection of such Third Party
manufacturer shall be subject to the prior consent of Roivant (which consent
shall not be unreasonably withheld, delayed or conditioned). Arena shall seek to
negotiate a supply agreement with such Third Party manufacturer for the supply
of such Related Compound to Arena for use in the manufacture of Finished Product
pursuant to this Agreement. Arena shall use Commercially Reasonable Efforts to
negotiate with such Third Party manufacturer an agreement that includes the
right for Arena to perform quality audits on such Third Party manufacturer
consistent with the terms of Section 6.8 of this Agreement. Arena shall keep
Roivant apprised of the status of its negotiations, shall provide Roivant with
copies of the draft agreement and shall use good faith efforts to implement
Roivant’s reasonable comments with respect thereto. Arena shall provide Roivant
with a copy of the final, executed supply agreement. At Roivant’s reasonable
request, Arena will enforce the supply agreement. After entry into such supply
agreement, Arena shall use diligent efforts to qualify such Third Party
manufacturer no later than a reasonable time after the establishment of a
manufacturing process for the Related Compound. Arena shall keep Roivant
apprised of the status of its efforts to get such Third Party manufacturer
qualified and shall implement Roivant’s reasonable comments with respect
thereto, including reasonable requests regarding validation batches. Roivant
agrees that it will pay Arena for the diligence, engagement and qualification
activities undertaken pursuant to this Section 3.10(b) in an amount equal to
Arena’s FTE Costs plus 37%, plus Arena’s out-of-pocket costs without markup, or
such other amount as the Parties agree, which payment shall be invoiced and paid
in accordance with Section 3.11.

18
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(c)    Additional Source Manufacturers of Compounds. Subject to the oversight of
the JMC, at Roivant’s reasonable request after the primary Third Party
manufacturer for a Compound has been qualified in accordance with Section
3.10(a) or Section 3.10(b), as applicable, Arena (in consultation with Roivant)
shall perform diligence assessments of one or more additional source Third Party
manufacturers, which assessments shall include obtaining a bid, to identify
additional source Third Party manufacturers to manufacture and supply to Arena
such Compound. Arena will consider Roivant’s comments and suggestions with
respect to the selection of additional source Third Party manufacturers, and the
selection of such Third Party manufacturers shall be subject to the prior
consent of Roivant (which consent shall not be unreasonably withheld, delayed or
conditioned). Arena shall seek to negotiate a supply agreement with such Third
Party manufacturers for the supply of such Compound to Arena for use in the
manufacture of Finished Product pursuant to this Agreement. Arena shall use
Commercially Reasonable Efforts to negotiate with such Third Party manufacturer
an agreement that includes the right for Arena to perform quality audits on such
Third Party manufacturers consistent with the terms of Section 6.8 of this
Agreement. Arena shall keep Roivant apprised of the status of its negotiations,
shall provide Roivant with copies of the draft agreement and shall use good
faith efforts to implement Roivant’s reasonable comments with respect thereto.
Arena shall provide Roivant with a copy of the final, executed supply agreement.
At Roivant’s reasonable request, Arena will enforce the supply agreement. After
entry into such supply agreement, Arena shall use diligent efforts to qualify
such Third Party manufacturer no later than a reasonable time after such entry.
Arena shall keep Roivant apprised of the status of its efforts to get such Third
Party manufacturer qualified and shall implement Roivant’s reasonable comments
with respect thereto, including reasonable requests regarding validation
batches. Roivant agrees that it will pay Arena for the diligence, engagement and
qualification activities undertaken pursuant to this Section 3.10(c) and the
costs of maintaining such Third Party manufacturer, in an amount equal to
Arena’s FTE Costs plus 37%, plus Arena’s out-of-pocket costs without markup, or
such other amount as the Parties agree, which payment shall be invoiced and paid
in accordance with Section 3.11.
(d)    Additional Source Manufacturer of Finished Product. Subject to the
oversight of the JMC, at Roivant’s reasonable request after first Regulatory
Approval of Finished Product, Arena (in consultation with Roivant) shall perform
diligence assessments of one or more additional source Third Party
manufacturers, which assessments shall include obtaining a bid, to identify
additional source Third Party manufacturers to manufacture and supply to Arena
such Finished Product. Arena will consider Roivant’s comments and suggestions
with respect to the selection of additional source Third Party manufacturers,
and the selection of such Third Party manufacturers shall be subject to the
prior consent of Roivant (which consent shall not be unreasonably withheld,
delayed or conditioned). Arena shall seek to negotiate a second source supply
agreement with such Third Party manufacturer for the supply of such Finished
Product to Arena. Arena shall use Commercially Reasonable Efforts to negotiate
with such Third Party manufacturer an agreement that includes the right for
Arena to perform quality audits on such second source Third Party manufacturer
consistent with the terms of Section 6.8 of this Agreement. Arena shall keep
Roivant apprised of the status of its negotiations, shall provide Roivant with
copies of the draft agreement and shall use good faith efforts to implement
Roivant’s reasonable comments with respect thereto. Arena shall provide Roivant
with a copy of the final, executed supply agreement. At Roivant’s reasonable
request, Arena will enforce the supply agreement. After entry into such supply
agreement, Arena shall use diligent efforts to qualify such Third Party
manufacturer no later than a reasonable time after such entry. Arena shall keep
Roivant apprised of the status of its efforts to get such Third Party
manufacturer qualified and shall implement Roivant’s reasonable comments with
respect thereto, including reasonable requests regarding validation batches.
Roivant agrees that it will pay Arena for the diligence, engagement and
qualification activities undertaken pursuant to this Section 3.10(d) and the
costs of maintaining such Third Party manufacturer, in an amount equal to
Arena’s FTE Costs plus 37%, plus Arena’s out-of-pocket costs without markup, or
such other amount as the Parties agree, which payment shall be invoiced and paid
in accordance with Section 3.11; provided, however, that the Parties shall share
equally such diligence, engagement, qualification and maintenance costs if
Roivant requested the engagement of such Third Party manufacturer to address
Arena’s capacity constraints occurring [***] after the First Commercial Sale
based on Roivant’s good faith long term forecasts that exceed Arena’s capacity
at the Facility.

19
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



3.11    Payment of FTE cost and Out-of-Pocket Cost.
(a)    Invoice and Payment. Within [***] days after the end of each Calendar
Quarter during which Arena has incurred any FTE Costs or out-of-pocket costs
that Roivant is obligated to pay, Arena shall submit to Roivant a reasonably
detailed invoice setting forth such FTE Costs (including markup where
applicable) and out-of-pocket costs for such Calendar Quarter. Such invoice
shall include reasonably detailed supporting documents, such as time entry for
FTE Costs and receipts for out-of-pocket costs. Arena shall provide additional
information and documentation reasonably requested by Roivant. Roivant shall pay
the undisputed invoiced amount within thirty (30) days after the receipt of such
invoice. In the event Roivant disputes one or more items in an invoice, Roivant
will promptly notify Arena in writing and such notice shall contain a reasonably
detailed description of the item(s) being disputed and the basis therefor. Arena
will promptly respond to Roivant and the Parties will use good faith efforts to
promptly resolve the dispute. Amounts determined to be owed following resolution
will be paid to Arena within [***] days of resolution of the dispute.
(b)    Records and Audit.
(i)    Arena shall keep complete, true and accurate books of accounts and
records for the purpose of determining the amounts of FTE Costs and
out-of-pocket costs payable to Arena under this Section 3.11. Such books and
records shall be kept for such period of time required by Applicable Laws, but
no less than at least three (3) years following the end of the Calendar Quarter
to which they pertain. Such records shall be subject to inspection in accordance
with this Section 3.11(b).
(ii)    Upon not less than [***] days’ prior written notice, Arena shall permit
an independent, certified public accountant of international recognition
selected by Roivant and reasonably acceptable to Arena, which acceptance shall
not be unreasonably conditioned, withheld or delayed, to audit or inspect those
books and records of Arena that relate to the amounts of FTE Costs and
out-of-pocket costs payable to Arena under this Section 3.11 for the sole
purpose of verifying such payments. Prior to any such audit, the auditor shall
execute a confidentiality agreement that is reasonably acceptable to Arena.
(iii)    The auditor shall send a copy of the report to Arena at the same time
it is sent to Roivant. Such audits or inspections [***] (unless [***], in which
case [***]), during normal business hours and upon reasonable advance notice. If
such report shows that the amounts paid by Roivant for the period audited are
more than the amounts actually payable by Roivant to Arena during the period
audited, then (absent manifest error or fraud in such audit report) Arena shall
refund to Roivant the amount of such overpayment plus interest under Section
7.8, from the date such amounts were originally paid until refund is made,
Roivant shall deliver to Arena an invoice for such overpaid amount, and Arena
shall pay such invoice within thirty (30) days of receipt of such invoice. If
such report shows that the amounts paid by Roivant for the period audited are
less than the amounts actually owed by Roivant to Arena for the period audited,
then (absent manifest error or fraud in such audit report) Arena shall deliver
to Roivant an invoice for such underpaid amount, and Roivant shall pay such
invoiced underpaid amount within thirty (30) days of receipt of such invoice.
Such [***] subject to [***] with respect to [***] such Calendar Quarter. Audits
and inspections conducted under this Section 3.11(b) shall be at the expense of
Roivant, unless such an audit or inspection demonstrates an overpayment in
amounts paid by Roivant exceeding an amount equal to [***] of the amount
actually due for a period covered by the audit or inspection, in which case all
reasonable and verifiable costs relating to the audit or inspection for such
period and any overpaid amounts that are discovered shall be paid by Arena,
based on invoices delivered by Roivant. Roivant shall endeavor in any such audit
not to unreasonably disrupt the normal business activities of Arena.
ARTICLE 4    

MANAGEMENT OF DEVELOPMENT
4.1    Joint Steering Committee.    
(a)    Establishment. Promptly after the Effective Date, the Parties shall
establish a joint steering committee (the “Joint Steering Committee” or “JSC”),
under the terms of this Article 4.
(b)    Duties. The JSC shall:
(i)    generally oversee the relationship and activities of the Parties under
the Agreement;

20
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(ii)    serve as a forum for discussion and exchange of information regarding
activities contemplated by the Agreement;
(iii)    review, coordinate and discuss the overall development and regulatory
strategies for obtaining Regulatory Approval, and supply chain and manufacturing
strategies, for Products;
(iv)    review and discuss each Development Plan proposed by Roivant and any
material changes to each Development Plan;
(v)    appoint other subcommittees as the JSC deems appropriate, which
subcommittees shall consist of equal numbers of appropriately qualified
representatives appointed by the respective Parties, and to oversee, and attempt
to resolve disputes arising on, such subcommittees; and
(vi)    perform such other duties as are specifically assigned by the Parties to
the Joint Steering Committee pursuant to this Agreement or in a writing executed
by each Party.
(c)    Joint Steering Committee Membership; Procedure. The JSC shall be composed
of four members, two of whom shall be appointed by Arena and two of whom shall
be appointed by Roivant. Each Party may appoint employees of its Affiliates to
serve as JSC members; provided, that at least one representative of such Party
on the JSC shall be an employee of such Party (and not any of its Affiliates)
and that each representative must be an employee of the applicable Party or one
of its Affiliates. One of Roivant’s two JSC members shall serve as Chairman of
the JSC. The Chairman shall act to lead the meetings of the JSC, to prepare the
agenda for each meeting (based on the comments and suggestions of each Party,
with each such agenda to contain all agenda items requested by a Party to be
included) and to prepare the minutes of each meeting for review and approval by
the JSC at the next meeting. The draft minutes shall be sent to all members of
the JSC for comment promptly after each such meeting (but in no event more than
[***] days after each such meeting). All actions noted in the minutes shall be
reviewed and approved at the next meeting of the JSC; provided, that if the
Parties cannot agree as to the content of the minutes by the time the JSC next
meets, such minutes shall be finalized to reflect any areas of disagreement. Any
member of the JSC may designate a substitute (who is an employee of the Party or
any of its Affiliates) to attend and perform the functions of that member at any
meeting of the JSC. Each Party may, with the consent of the other Party, such
consent not to be unreasonably conditioned, withheld or delayed, invite
non-member representatives of such Party (who must be employees of such Party or
any of its Affiliates unless otherwise agreed in writing by the other Party,
such agreement not to be unreasonably conditioned, withheld or delayed) to
attend meetings of the JSC.
(d)    Meetings. The JSC shall hold meetings as often as the members may
determine, but in any event JSC meetings shall occur not less than twice per
Calendar Year when [***] and no less than once per Calendar Year at other times.
The Chairman shall provide the other JSC members at least 20 days prior written
notice of the day, time and location of each JSC meeting. Such JSC meetings may
be held in person, or by any means of telecommunications or video conference, as
the members deem necessary or appropriate. A quorum for JSC meetings shall be
all four members, with two members from each Party. Each Party shall bear its
own costs to attend and participate in the JSC meetings, including expenses
incurred by the members nominated by it in connection with their activities as
members of the JSC.
(e)    Joint Steering Committee Decisions. Actions to be taken by the JSC shall
be taken only following unanimous vote, with each Party having one (1) vote. If
the JSC fails to reach unanimous agreement on a matter before it for decision
for a period in excess of [***] days, the JSC shall submit the respective
positions of the Parties with respect to such matter for discussion in good
faith by the Senior Executives in accordance with Section 14.1. If such
individuals are not able to mutually agree upon the resolution to such matter
within the timeframe set forth in such Section 14.1, then instead of resolution
in accordance with either Section 12.7 or Section 14.2, as applicable:
(i)    [***] shall have final decision making authority with respect to all
matters relating to the [***], provided that such decision does not [***] under
this Agreement; and
(ii)    Matters not subject to Section 4.1(e)(i) shall be subject to the dispute
resolution procedures set forth in Section 12.7 or Section 14.2, as applicable.

21
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



4.2    Joint Manufacturing Committee.
(a)    Establishment. Within thirty (30) days after the Effective Date, the
Parties shall establish a joint manufacturing committee (the “Joint
Manufacturing Committee” or “JMC”) as a subcommittee of the JSC. The JMC shall
only have the powers expressly assigned to it pursuant to this Section 4.2.
(b)    Duties. The Parties acknowledge and agree that one of the goals of this
Agreement is to provide for the efficient ordering, manufacture and supply by or
on behalf of Arena of the Finished Products ordered by Roivant on a timely basis
and meeting all requirements of this Agreement, so that each Party benefits from
such manufacturing and Roivant’s subsequent Commercialization. In support of
achieving such goals, the role of the JMC shall be to discuss and coordinate the
implementation of the global plans for the manufacturing of Compounds and
Finished Products and the introduction of manufacturing process improvements for
Compounds or Finished Products.
(c)    Joint Manufacturing Committee Membership; Procedure. The JMC shall be
composed of four members, two of whom shall be appointed by Arena and two of
whom shall be appointed by Roivant. Each Party may appoint employees of its
Affiliates to serve as JMC members; provided, that at least one representative
of such Party on the JMC shall be an employee of such Party (and not any of its
Affiliates) and that each representative must be an employee of the applicable
Party or one of its Affiliates. One of Arena’s two JMC members shall serve as
chairman of the JMC. The chairman of the JMC shall act to lead the meetings of
the JMC, to prepare the agenda for each meeting (based on the comments and
suggestions of each Party, with each such agenda to contain all agenda items
requested by a Party to be included) and to prepare the minutes of each meeting
for review and approval by the JMC at the next meeting. The draft minutes shall
be sent to all members of the JSC for comment promptly after each such meeting
(but in no event more than 15 days after each such meeting). All items noted in
the minutes shall be reviewed and approved at the next meeting of the JMC;
provided, that if the Parties cannot agree as to the content of the minutes by
the time the JMC next meets, such minutes shall be finalized to reflect any
areas of disagreement. Any member of the JMC may designate a substitute (who is
an employee of the Party or any of its Affiliates) to attend and perform the
functions of that member at any meeting of the JMC. Each Party may, with the
consent of the other Party, such consent not to be unreasonably conditioned,
withheld or delayed, invite non-member representatives of such Party (who must
be employees of such Party or any of its Affiliates unless otherwise agreed in
writing by the other Party, such agreement not to be unreasonably conditioned,
withheld or delayed) to attend meetings of the JMC.
(d)    Meetings. The JMC shall hold meetings as often as the members may
determine, but in any event JMC meetings shall occur not less than two times per
Calendar Year. The first meeting of the JMC shall occur within thirty (30) days
of the Effective Date. The chairman of the JMC shall provide the other JMC
members at least 20 days prior written notice of the day, time and location (New
York or Switzerland) of each JMC meeting. Such JMC meetings may be held in
person, or by any means of telecommunications or video conference, as the
members deem necessary or appropriate. A quorum for JMC meetings shall be all
four members, with two members from each Party. Each Party shall bear its own
costs to attend and participate in the JMC meetings, including expenses incurred
by the members nominated by it in connection with their activities as members of
the JMC.
(e)    Joint Manufacturing Committee Decisions. The JMC shall be forum for
discussion and information exchange only and shall not have any decision-making
authority.
4.3    Scope of Governance. Notwithstanding the creation of the JSC and the JMC,
each Party shall retain the rights, powers and discretion granted to it under
this Agreement, and neither the JSC nor the JMC shall be delegated or vested
with any rights, powers or discretion unless such delegation or vesting is
expressly provided in this Agreement, or the Parties expressly so agree in
writing. Neither the JSC nor the JMC shall have any power to amend or modify
this Agreement or to determine compliance or non-compliance with this Agreement,
and no decision of the JSC shall be enforceable to the extent it is in
contravention of any terms and conditions of this Agreement.



22
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



ARTICLE 5    


COMMERCIALIZATION OF PRODUCTS
5.1    Commercialization Rights and Responsibility. Roivant shall be solely
responsible, and has the exclusive rights, for Commercializing Products
worldwide in the Field, whether directly or with or through its Sub-distributors
and its and their Affiliates, in each case such Commercialization to be in
accordance with the terms and conditions of this Agreement. In connection with
such Commercialization, Roivant shall purchase all of its and its
Sub-distributors’ and its and their Affiliates’ requirements of Product from
Arena pursuant to Article 6.
5.2    Commercialization Plans and Communication. Within a reasonable time (no
shorter than [***] months) prior to the anticipated date of the First Commercial
Sale of each Product in [***] (each, a “Major Market Country” ), Roivant shall
prepare and deliver to Arena a plan setting forth the commercialization plan for
the Commercialization of the Product in such country, which plan shall be in
reasonable scope and detail, shall include the resources and timing therefor,
and shall reflect the information such as [***]. Roivant shall provide such
plans to Arena on an annual basis and shall provide any interim material updates
thereto at the regularly scheduled JSC meetings.
5.3    Roivant Commercialization Commitments. Roivant shall use Commercially
Reasonable Efforts to Commercialize Products in each country in which it has
received Regulatory Approval for such Product. Without limiting the foregoing,
after receiving Regulatory Approval for a Product in each country, Roivant shall
(a) use Commercially Reasonable Efforts to [***] commercially reasonable Product
Commercialization activities in such country, (b) [***] Products in such country
[***] with respect to Product, (c) use Commercially Reasonable Efforts to
conduct all activities necessary to [***]; and (d) use Commercially Reasonable
Efforts to [***]. Roivant may fulfill any of its obligations under this Section
5.3 itself or with or through any of its Sub-distributors or its or their
Affiliates. The Parties acknowledge and agree that a commercially reasonable
Commercialization strategy might involve delaying launch of a Product until
Pricing Approval is obtained in such country or not launching such Product if
Pricing Approval is not obtained.
5.4    Commercialization Standards of Conduct.    
(a)    Roivant shall, and shall cause its Sub-distributors and its and their
Affiliates to, in all respects comply with all Applicable Laws in
Commercializing Products, including to the extent applicable all federal, state
and local “fraud and abuse,” consumer protection and false claims statutes and
regulations.
(b)    Roivant shall, and shall cause its Sub-distributors and its and their
Affiliates to, ensure that all sales representatives promoting Products (i) have
skills, training and experience generally consistent with industry standards in
the applicable country applicable to the promotion, marketing and sale of a
prescription pharmaceutical product in such country and (ii) have satisfactorily
completed all Products-specific training and ethics and compliance training
required by Roivant.
(c)    Roivant shall not, and shall cause its Sub-distributors and its and their
Affiliates and its and their respective sales representatives not to, (i) make
any statement, representation or warranty, oral or written, concerning a Product
in any country, or use any labeling, literature or promotional or marketing
material for Product in any country that (A) is contrary to or inconsistent with
Regulatory Approval in such country of such Product in a manner that violates
any Applicable Laws or (B) otherwise violates any Applicable Laws in such
country or (ii) make any arrangements with, make payments to or provide gifts or
other incentives to any healthcare professionals in violation of Applicable Laws
relating thereto in such country. Roivant shall, and shall cause its
Sub-distributors and its and their Affiliates to, ensure that its and their
sales representatives are familiar with the procedures, obligations, rights, and
responsibilities imposed by the terms of this Agreement as applicable to the
performance of promotional activities hereunder.
5.5    [***].     [***] hereby covenants and agrees that it and its Affiliates
shall not, directly or indirectly, [***] the manufacture [***] Product [***] in
accordance with the terms of this Agreement.

23
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



5.6    Recalls.     In the event that any Regulatory Authority issues or
requests a recall or takes similar action in connection with Product, or in the
event either Party determines that an event, incident or circumstance has
occurred that may result in the need for a recall or market withdrawal, the
Party notified of or desiring such recall or similar action shall, within 24
hours, advise the other Party thereof by telephone (and confirmed by email or
facsimile), email or facsimile. Roivant shall, to the extent practicable,
endeavor to provide notice to Arena regarding any Roivant assessment whether to
recall or withdraw Product; provided, that if providing such notice is not
practicable within an appropriate time period (recognizing the exigencies of the
situation), then Roivant shall decide whether to recall or withdraw Product
without first providing notice of the situation to Arena. Roivant shall be
responsible for conducting, at its sole expense, any such recall or withdrawal,
and shall keep Arena fully informed of all actions taken in conducting such
recall or withdrawal. Notwithstanding the foregoing, Arena shall be responsible
for the expenses of such recall or withdrawal to the extent that such recall or
withdrawal is due to Arena’s breach of the Product Warranty or the gross
negligence or willful misconduct of Arena or its Affiliates.
5.7    Sub-distributors of Roivant. If Roivant grants a Sub-distributor the
right to develop, market, promote, sell and/or distribute a Product in a
country, Roivant shall promptly notify Arena in writing thereof. Roivant may
grant a Sub-distributor such right to develop, market, promote, sell and/or
distribute Product in a country subject to (a) Roivant’s agreement with the
Sub-distributor meeting the requirements for subcontractors in Section 15.4(b)
and (b) such Sub-distributor agreeing to provide timely reports to Roivant
regarding Product sales data, and agreeing that Roivant is permitted to disclose
such data to Arena. Roivant will disclose such Product sales data information to
Arena. Any agreement between Roivant and a Sub-distributor shall be subject to
and consistent with the terms of this Agreement.
5.8    Returned Product. Roivant shall have the sole responsibility under this
Agreement to accept any returned Product. Arena shall be reimburse Roivant for
the expenses of accepting such returned Product to the extent that such return
is due to Arena’s breach of its obligations hereunder or the negligence or
willful misconduct of Arena or its Affiliates.
ARTICLE 6    

MANUFACTURE AND SUPPLY – COMMERCIAL
6.1    Manufacture and Supply Commitment. In accordance with the terms and
conditions of this Agreement, Arena shall be solely responsible and has
exclusive rights, for supplying, or causing to be supplied, to Roivant the
Product ordered by Roivant in accordance with this Article 6. Roivant shall
purchase all of its (and its Sub-distributors’ and its and their Affiliates’)
requirements for Finished Products from Arena for Commercialization, pursuant to
the terms of this Article 6. If either Party anticipates that demand for any
Finished Product would exceed Arena’s actual manufacturing capacity, such Party
shall promptly notify the other Party, and the Parties shall meet, discuss in
good faith and agree upon a plan for addressing such demand.
6.2    Forecasting and Ordering.    
(a)    Safety Stock. At Roivant’s reasonable request, after the primary Third
Party manufacturer for a Compound has been qualified in accordance with Section
3.10(a) or Section 3.10(b), Arena shall establish and maintain in inventory at
the Facility (or such other appropriate storage facility as approved by Roivant,
which approval shall not be unreasonably withheld, delayed or conditioned) at
least such quantities of safety stock of such Compound as reasonably requested
by Roivant and to which Arena does not reasonably object. At Roivant’s
reasonable request, Arena shall establish and maintain in inventory at the
Facility (or such other appropriate storage facility as approved by Roivant,
which approval shall not be unreasonably withheld, delayed or conditioned) at
least such quantities of safety stock of such Finished Product as reasonably
requested by Roivant and to which Arena does not reasonably object; provided
that, with respect to any such safety stock made by or on behalf of Arena prior
to [***] such Finished Product, such Finished Product shall not be released
until [***]. Arena will manufacture Finished Product using safety stock of
Compound, will fulfill Purchase Orders for Finished Product out of safety stock
of Finished Product on a “first to expire, first out” basis, and will
accordingly replace the consumed inventory of safety stock on a timely basis as
appropriate. Arena will be responsible for the inventory of Finished Products
and Compounds described in this Section 6.2(a) until ownership of a particular
quantity of Finished Product transfers to Roivant in accordance with Section
6.3. Upon release of Compound needed to establish or replenish safety stock,
Arena will invoice Roivant, and Roivant will pay Arena within thirty days of
receipt of invoice, for an amount equal to thirty-five percent (35%) of the
Minimum Product Purchase Price for corresponding quantity of the applicable
Finished Product comprising such Compound (at the specified concentration and
dosage), which amount will be credited against [the invoiced price for such
Finished

24
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



Product at the time of delivery. Upon release of Finished Product needed to
establish or replenish safety stock [***], Arena will invoice Roivant, and
Roivant will pay Arena within [***] days of receipt of invoice, for an amount
equal to an [***] for such Finished Product, which aggregate amount will be
credited against the invoiced price for the Finished Product at the time of
delivery. To the extent Roivant does not place an order for which such Compound
may be used to produce Finished Product so that such Finished Product may be
delivered while it still has sufficient shelf life to meet the Product Warranty
and Roivant does not waive such shelf life requirement or (unless the Parties
otherwise mutually agree in writing) upon termination of this Agreement, Roivant
will pay the costs associated with the destruction of the Compound. To the
extent Roivant does not place an order for which such Finished Product may be
delivered while it still has sufficient shelf life to meet the Product Warranty
and Roivant does not waive such shelf life requirement or (unless the Parties
otherwise mutually agree in writing) upon termination of this Agreement, Roivant
will pay the costs associated with the destruction of the Finished Product. Risk
of loss for all safety stock of Finished Product and Compound shall remain with
Arena until such Finished Product is delivered to Roivant and risk of loss
transfers pursuant to Section 6.3. Arena shall promptly replace, free of charge
to Roivant, any safety stock of Finished Product and/or Compound that is lost or
damaged while held by or on behalf of Arena as safety stock.
(b)    Forecasts. At the time of application for Regulatory Approval of a
Product in a country, and [***] thereafter, Roivant shall provide Arena a good
faith 18-month rolling forecast of anticipated orders of such Product, in
Finished Product form, to be placed during each month of such period (broken
down (A) on a country-by-country and packaging configuration-by-packaging
configuration basis and (B) by quantities to be sold commercially or distributed
as samples or as part of a compassionate use, named patient use or indigent
patient program) (each, a “Forecast” for such Product). Each Forecast will
specify, [***] during the 18-month period covered by the particular Forecast,
the amounts of Finished Product to be ordered in each month and the requested
delivery dates for each such order of Finished Product anticipated to be placed.
Prior to the due date for the first Forecast for each Product in each country,
the Parties will negotiate in good faith and reasonably agree [***] upon [***]
such Product in that country, and [***] the Product in such country. If Roivant
provides the Three Year Forecast commencing at least [***] months prior to the
anticipated launch date and [***] of such Three Year Forecast (the first month
of which shall be the launch order), such [***] such Three Year Forecast (and
[***]), subject to [***] therein. The requested delivery dates for each order
covered by a Forecast shall not be sooner than [***] months, or later than [***]
months, after the order date specified in the Forecast (such [***]month window,
the “Delivery Window”); provided, that, if the Parties agree, Finished Product
may be delivered sooner than [***] months after the order date. The first [***]
months of each such Forecast shall be a binding commitment (the “Order
Commitment” for the applicable Finished Product for such months) on Roivant to
place Purchase Orders, in each such month, to order the applicable Finished
Product in amounts [***] the amounts forecast to be ordered in such month in
such Forecast (and with delivery dates within the applicable Delivery Window),
which commitment [***]. Roivant shall not (a) increase or decrease the quantity
estimated for the [***] of each Forecast from the quantity estimated for the
[***] of the previous Forecast, or (b) increase or decrease the quantity
estimated for the [***] of each Forecast by more than [***] of the quantity
estimated for the [***] of the [***] Forecast, respectively, without the prior
express written consent of Arena. Each such Forecast shall otherwise be
non-binding, except as provided above, but shall reflect Roivant’s good faith
expectation (at the time of submitting the Forecast) of the orders of Finished
Product and projected delivery dates during the 18-month period. In addition to
the Forecasts described above in this Section 6.2(b), Roivant shall provide
Arena, at the time [***], with a good-faith three-year forecast of anticipated
orders of such Product, which forecast shall be nonbinding and used by Arena for
capacity planning purposes (each, a “Three Year Forecast”).
(c)    Orders. To order Finished Product for supply by Arena under this Article
6, Roivant shall submit to Arena a Purchase Order (which is deemed binding on
Roivant) complying with the other applicable terms of this Article 6 and
specifying the amount of Finished Product ordered (broken down (A) on a
country-by-country and packaging configuration-by-packaging configuration basis
and (B) by quantities (separate quantities for each different packaging
configuration ordered) to be sold commercially or distributed as samples or as
part of a compassionate use, named patient use or indigent patient program) and
the requested delivery date (which shall be within the applicable Delivery
Window, unless otherwise agreed by Arena). Not later than [***] days after
receipt of a Purchase Order, Arena shall confirm in writing its receipt and
acceptance of the Purchase Order (“Order Acceptance”) and Arena’s proposed
delivery date, which shall be within the applicable Delivery Window. Roivant
shall notify Arena within [***] days after receipt of the Order Acceptance if
such proposed delivery date is unworkable for Roivant, and in such event the
Parties shall promptly discuss in good faith and seek to agree on an alternative
delivery date, which if the Parties fail to agree shall be the half-way point
between the requested delivery date and the proposed delivery date. If Roivant
does not respond within such [***]-day period, the proposed date will be the
confirmed delivery date. For any Purchase Order that contains an Excess Order,
Arena shall notify Roivant in the Order Acceptance whether Arena will be able to
fulfill such Excess Order (or part thereof) and the expected delivery date for
fulfillment. For any such Purchase Order submitted by Roivant, Arena shall
supply to Roivant the amount of Finished Product covered by such Purchase

25
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



Order by the confirmed delivery date in the aggregate up to [***] of the
quantity forecasted for the applicable month of the most recent Forecast. In the
event that such ordered amount, when combined with the total amounts of such
Finished Product previously ordered by Roivant during the same month, exceeds
[***] of the Order Commitment for such Finished Product in such month (such
excess amount, the “Excess Order”), Arena shall not be obligated to fill any
Purchase Orders to the extent of the Excess Orders therein, but Arena shall use
good faith efforts to fill such Excess Orders (i.e., those order amounts that
exceed [***] of the Order Commitment for such month). If there is any conflict
between a Purchase Order or an Order Acceptance and the terms and conditions of
this Agreement, this Agreement prevails and such conflicting terms are rejected
and of no effect, unless the Parties mutually agree otherwise in writing.
6.3    Delivery and Purchase.     Roivant shall engage a common carrier, at
Roivant’s expense, to ship Finished Product to Roivant. Upon Roivant’s request,
Arena shall assist Roivant in identifying a suitable common carrier. Title and
risk of loss with respect to Finished Product shall pass to Roivant, and
delivery to Roivant shall be made for purposes of this Agreement when Arena
tenders such Finished Product to Roivant’s designated common carrier at [***]
(or such other location [***] designated by Arena in writing [***] to the
[***]). Arena, at its own expense, shall be responsible for [***]. Roivant, at
its own expense, shall be responsible for [***]. Upon delivery to Roivant (but
subject to Section 6.9), except as set forth in Section 7.3(e) Roivant shall
have the obligation to pay Arena the Initial Purchase Price Payment pursuant to
Section 7.3(c) for such delivered Finished Product.
6.4    Labeling and Packaging.     Arena and Roivant shall discuss and
reasonably agree on all packaging configurations, packaging and labeling
(including package inserts) used with Finished Product in each country, with
Roivant having the final decision with respect thereto provided that the
configuration, packaging and labeling chosen by Roivant are consistent with all
legal and regulatory requirements and within Arena’s capabilities using Arena’s
existing equipment. Arena shall label and package (in appropriate primary,
secondary and tertiary packaging) Finished Product to be supplied in accordance
with the foregoing, the applicable Manufacturing SOPs, and Applicable Laws of
each applicable country, for delivery in final form to Roivant under this
Agreement. Roivant shall be responsible for providing to Arena (or its
designees, including printed packaging material vendors utilized by Arena) all
artwork for all such labeling and packaging on a timely basis, for each
applicable packaging configuration for each country, as necessary for Arena to
perform such labeling and packaging, and in formats as reasonably agreed by the
Parties and reasonably acceptable to Arena. It is agreed that Arena’s
obligations to manufacture and supply Finished Product shall be delayed to the
extent Roivant does not timely decide on all packaging and labeling used with
Finished Product (which must be compatible with Arena’s equipment) and deliver
such necessary artwork. Arena shall have the right to subcontract the
manufacture of all printed packaging materials, including labels, and Arena
shall be responsible for all such subcontractors as provided in Section 15.4(b).
6.5    Quality Agreement.     No later than 120 days after the Effective Date,
the Parties shall enter into a Quality Agreement with respect to clinical trial
supply of the Initial Product. Such Quality Agreement shall provide Roivant with
the following rights with respect to Compound and Product [***]. The Parties
shall amend such Quality Agreement (or enter into a new Quality Agreement) (i)
[***], and (ii) to address commercial supply of each Finished Product, in each
case within [***] days after the agreement of the Parties that all applicable
information regarding the [***] Finished Product, necessary to reach an
agreement with respect to all quality issues, has been obtained. Each Party
shall duly and punctually perform all of its obligations under and pursuant to
the Quality Agreement. Arena shall release all Finished Products in accordance
with the terms of the Quality Agreement.
6.6    Quality Control.     Arena shall maintain and follow a quality control
and quality assurance testing program consistent with the Specifications, the
Quality Agreement, and all other requirements of Applicable Laws and reasonably
consistent with industry standards (the “Quality Control Procedures”), which
shall include performing the applicable Product Acceptance Tests on each Batch
of Compound before release and subsequent use to manufacture Finished Product
and on each Batch of Finished Product prior to delivery to Roivant. Arena shall
ensure that all Compound and Finished Product manufactured by or on behalf of
Arena pursuant to this Agreement is manufactured in accordance with the
applicable Manufacturing SOPs, the Quality Agreement, and all other Applicable
Laws, and all other applicable requirements of Regulatory Authorities
(collectively, “Regulatory Standards”) and conforms to the applicable Product
Warranty. Arena shall ensure that the Third Party manufacturers engaged by Arena
pursuant to Section 3.10 manufacture Finished Product and Compound (as
applicable) in accordance with Regulatory Standards and, with respect to
Finished Product, conforming to the applicable Product Warranty.

26
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



6.7    Batch Records and Certificates.     Prior to the first manufacture of a
Finished Product under Article 6 of this Agreement by or on behalf of Arena,
Arena shall provide Roivant with a copy of the Master Batch Record for such
Finished Product for Roivant’s review and approval. Arena shall consider any
reasonable comments Roivant provides regarding the Master Batch Record for the
Finished Product. Arena shall provide to Roivant, accompanying each delivery of
Finished Product by or on behalf of Arena: (i) the Batch number and Purchase
Order number (if included on the applicable Purchase Order) of the delivered
Finished Product, and (ii) a completed and accurate Certificate of Analysis as
to such Batch. [***], Arena shall also provide to Roivant, accompanying each
such delivery: (A) a copy of the Batch Records for the Finished Product, and (B)
copies of all other documentation required for release of the Finished Product
as provided in the Quality Agreement.
6.8    Quality Audits.     Arena shall maintain all quality control
documentation and Product Acceptance Test results for each Batch of Finished
Product for a period and in a manner consistent with Regulatory Standards and
the Quality Agreement. Roivant may periodically (but no more frequently than
[***], unless [***] review such documentation and results, and, as provided for
in the Quality Agreement, audit and verify the adherence of Arena to the Quality
Control Procedures and Regulatory Standards. Such review and audit shall be on
reasonable prior notice and conducted during business hours and in a manner that
does not unreasonably disrupt Arena’s business or operations.
6.9    Acceptance/Rejection.     Roivant (or its authorized representative)
shall perform a reasonable and customary visual inspection in accordance with
its quality policies of a statistical sampling of Finished Product delivered by
Arena and shall report to Arena any Finished Product that is reasonably
discernible upon such visual inspection not to conform to the Product Warranty
(“Non-Conforming Finished Product”) within [***] days of receipt by Roivant.
Roivant shall report to Arena Non-Conforming Finished Product with hidden
defects within [***] days of Roivant’s discovery of the same. A defect is hidden
if it could not reasonably have been discovered by a reasonable and customary
visual inspection upon receipt of the Finished Product. If any Finished Product
is found to be Non-Conforming Finished Product and is reported by Roivant to
Arena in the above time frame, then Arena shall, at Roivant’s request and option
(to be exercised by Roivant promptly), either: (a) (i) if conforming safety
stock of Finished Product is available, replace such Non-Conforming Finished
Product within [***] days or (ii) if conforming safety stock of Finished Product
is not available, use Commercially Reasonable Efforts to replace such
Non-Conforming Finished Product as soon as reasonably practicable, and at no
additional charge to Roivant; (b) refund within [***] days to Roivant Product
Purchase Price paid (if already paid) to Arena for such Non-Conforming Finished
Product or cancel the applicable Purchase Order if not paid; or (c) credit
Roivant’s account within [***] days in an amount equal to Product Purchase Price
paid for such Non-Conforming Finished Product, and in any case ((a), (b) or (c))
Arena shall reimburse all shipping, insurance, taxes, import licensure and
customs charges (in each case that are non-refundable) for the Non-Conforming
Finished Product from the point of delivery [***] to the destination of the
original shipment, subject to receipt of invoice. Arena shall reimburse Roivant
for the reasonable costs incurred by Roivant in properly disposing of or
shipping to Arena (as instructed by Arena) such Non-Conforming Finished Product,
subject to receipt of invoice. Any notice given under this Section 6.9 shall
specify the reason why such Finished Product was found to be Non-Conforming
Finished Product. If Roivant does not report any defect or non-conformity of any
Finished Product that could reasonably have been discovered by a reasonable and
customary visual inspection upon receipt as described above within [***] days of
receipt by Roivant or any hidden defect within [***] days after discovery
thereof, then Roivant shall be deemed to have accepted such Finished Product.
6.10    Dispute Regarding Rejection.     If the Parties disagree as to whether a
particular delivery of Finished Product contains Non-Conforming Finished
Product, and cannot resolve such disagreement within [***] days, the Parties
shall appoint an independent testing laboratory or other appropriate expert
mutually acceptable to the Parties (the “Testing Laboratory”) to (a) review data
that are in question or (b) to oversee the evaluation and testing of a sample of
such Finished Product at the Testing Laboratory. The Testing Laboratory will
conduct testing in accordance with the methods established for testing as set
forth in the applicable Specifications. The Party whose position in the dispute
was not supported by the Testing Laboratory’s findings shall bear the costs of
the Testing Laboratory. Arena shall address all amounts of Non-Conforming
Finished Product as determined by the Testing Laboratory as provided in Section
6.10.

27
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



6.11    Product Warranty.     Arena warrants that at the time of delivery to
Roivant, all Finished Product delivered to Roivant under this Article 6: (a)
will have been manufactured, tested, and packaged in accordance with cGMP,
applicable Manufacturing SOPs and the Quality Agreement; and (b) will meet the
applicable Specifications and, solely with respect to the Initial Product, will
have for a minimum shelf life period equal to [***] or, in the case the Initial
Product has achieved Regulatory Approval, [***] or the shelf life for the
Initial Product (such warranty, collectively the “Product Warranty”). Each of
the foregoing warranties is subject to the limitation that Arena shall have no
liability or responsibility under the foregoing for any defects, damage or harm
to the Finished Product to the extent resulting from improper storage,
transportation, mishandling or any other cause occurring after delivery by or on
behalf of Arena to Roivant.
6.12    Facility Licenses; Storage.    
(a)    Arena shall maintain for the facility(ies) at which Arena manufactures
Finished Product for supply to Roivant (each, a “Facility”), at Arena’s sole
cost, all permits, licenses and approvals (including facilities licenses) needed
for Arena to be able to manufacture and supply Finished Product in compliance
with the Product Warranty (the “Facility Licenses”), in a timely manner such
that Arena is able to meet its manufacturing and supply obligations under this
Agreement. Arena shall keep Roivant regularly informed about the status of
Facility Licenses for each Facility and shall provide Roivant copies thereof
upon reasonable request. Arena shall ensure that each Facility complies with
Applicable Laws (including environmental laws) with regard to its manufacturing
and supply of Finished Product. Arena shall use Commercially Reasonable Efforts
to resolve as soon as possible any issues that arise in seeking or maintaining
Facility Licenses for any Facility, including completely addressing and
rectifying any deviations or other issues raised in any Warning Letter from the
FDA or any similar warning or objection by any other Regulatory Authority. Arena
shall have the right to subcontract with Third Parties for storage services and
storage facilities for Finished Products manufactured for supply to Roivant
hereunder, subject to Roivant’s approval of each such Third Party which approval
will not be unreasonably withheld, delayed or conditioned and Arena shall be
responsible for all such subcontractors as provided in Section 15.4(b).
(b)    Arena shall ensure that each Third Party manufacturer maintains for the
facility(ies) at such Third Party manufactures Compounds or Finished Product
hereunder, at Arena’s and/or such Third Party’s cost, all permits, licenses and
approvals (including facilities licenses) needed for such Third Party to be able
to manufacture and supply Compound or Finished Product, as applicable, in
compliance with the Specifications or Product Warranty, in a timely manner such
that Arena is able to meet its manufacturing and supply obligations under this
Agreement. Arena shall keep Roivant regularly informed about the status of such
permits, licenses and approvals (including facilities licenses) for each such
Third Party facility. Arena shall ensure that each such Third Party facility
complies with Applicable Laws (including environmental laws) with regard to its
manufacturing and supply of Compound or Finished Product. Arena shall ensure
that such Third Party manufacturers use Commercially Reasonable Efforts to
resolve as soon as possible any issues that arise in seeking or maintaining such
permits, licenses and approvals (including facilities licenses) for such Third
Party facility, including completely addressing and rectifying any deviations or
other issues raised in any Warning Letter from the FDA or any similar warning or
objection by any other Regulatory Authority.
(c)    If despite the Commercially Reasonable Efforts of Arena or the Third
Party manufacturer, the issues that arise in seeking or maintaining such
permits, licenses and approvals (including facilities licenses) for such Arena
or Third Party facility, including completely addressing and rectifying any
deviations or other issues raised in any Warning Letter from the FDA or any
similar warning or objection by any other Regulatory Authority, are not resolved
within a reasonable time, then at Roivant’s request, Arena will engage and
qualify a Third Party manufacturer in accordance with Section 3.10 and [***]

28
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



6.13    Inspection by Roivant. Arena agrees that Roivant and its respective
agents (but no more than a total of three persons per inspection) shall have the
right, pursuant to a reasonable confidentiality agreement with Arena, no more
than [***] (unless any such inspection reveals a material compliance issue or a
compliance issue is raised by a Regulatory Authority, in which event Roivant and
its respective agents shall have the right to conduct such additional
inspections during [***] as necessary to verify that such issue has been
remedied), upon reasonable prior notice to Arena and during business hours, and
in a manner that does not unreasonably disrupt Arena’s manufacturing operations,
to inspect the portion of the Facility where Finished Product is manufactured or
stored as well as the manufacturing of the Finished Products, including
inspection of (a) the raw materials used in the manufacture of the Finished
Products, (b) the holding facilities for such raw materials, (c) the equipment
used in the manufacture of the Finished Products, and (d) all material records
reasonably relating to such manufacturing at the Facility, to the extent they
relate to the Finished Products (which records may be copied by Roivant or its
agent, at Roivant’s expense, but to the extent of the actual expense incurred
only). Following such inspection, Roivant shall discuss its observations and
conclusions with Arena and if Roivant believes that any corrective actions are
necessary for Arena to comply with the terms and conditions of this Article 6,
then within 15 days after such discussion, Roivant shall prepare a schedule that
sets forth the corrective actions that Roivant reasonably believes in good faith
are required, and Arena will consider such actions in good faith and use
Commercially Reasonable Efforts to implement such corrective actions that Arena
reasonably and in good faith determines to be required. Roivant’s agents
participating in inspections shall execute a confidentiality agreement that is
reasonable acceptable to Arena. Roivant shall endeavor in any such inspection
not to unreasonably disrupt the normal business activities of Arena. Arena shall
promptly provide Roivant with a copy of each report for its inspection of the
facility of a Third Party manufacturer of Compound or Finished Product.
6.14    Regulatory Inspections.    
(a)    Inspection by Regulatory Authority.
(i)    Upon the request of the Regulatory Authority from whom a preapproval
inspection or Regulatory Approval for a Product has been requested by Roivant,
Arena shall provide such Regulatory Authority reasonable access to observe and
inspect (including pre-approval inspections) the Facility and the procedures
used for the manufacture, release and stability testing, or warehousing of
Finished Product and to audit the Facility for compliance with applicable
Regulatory Standards. Arena shall notify Roivant promptly of any inspection at
the Facility by a Regulatory Authority that is scheduled in advance and shall
provide Roivant with an opportunity to be present, but not participate, during
such inspection. Arena specifically agrees to cooperate with any inspection by
such a Regulatory Authority at the Facility, whether prior to or after
Regulatory Approval of the applicable Product, and to provide Roivant a copy of
any inspection or audit report resulting from any such inspection.
(ii)    Arena shall ensure that any Third Party that manufactures Finished
Product or any active pharmaceutical ingredient contained in Finished Product to
provide each Regulatory Authority, from whom a preapproval inspection or
Regulatory Approval for a Product has been requested by Roivant, reasonable
access to observe and inspect (including pre-approval inspections) the facility
at which such Third Party manufacturers the Finished Product or such active
pharmaceutical ingredient and the procedures used for the manufacture, release
and stability testing, or warehousing of such Finished Product or active
pharmaceutical ingredient, and to audit such Third Party’s facility for
compliance with all applicable Regulatory Standards. Promptly upon Arena’s
receipt thereof, Arena shall provide to Roivant notice of inspections at such
Third Party’s facility by a Regulatory Authority that is scheduled in advance.
Arena shall ensure that such Third Party manufacturer cooperates with any
inspection by such a Regulatory Authority at such Third Party’s facility,
whether prior to or after Regulatory Approval of the applicable Product, and to
provide Arena a copy of any inspection or audit report resulting from any such
inspection.

29
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(b)    Remedial Actions. Arena shall notify Roivant promptly in writing in the
event Arena receives notification that any action is taken or threatened by a
Regulatory Authority relating to the manufacture or storage of Compound or the
manufacture or storage of Finished Product by Arena (or relating to the
manufacture or storage of Compound or Finished Product by a Third Party
manufacturer of Compound or Finished Product), or relating to the Facility or
the facility of a Third Party manufacturer of Compound or Finished Product, as
applicable, that would reasonably be expected to impair the ability of Arena or
such Third Party manufacturer to manufacture and supply Finished Product to
Roivant, or in the case of the Third Party Manufacturer, to supply Compound or
Finished Product to Arena (including any impairment to Arena’s or such Third
Party manufacturer’s ability to manufacture Finished Product conforming to the
Product Warranty, or in the case of the Third Party manufacturer, to supply
Compound according to the applicable Specifications), in each case in accordance
with this Agreement. Notwithstanding the foregoing, Arena shall notify Roivant
promptly in writing of any FDA Form 483 notices received by Arena (or such Third
Party manufacturer, as applicable) with respect to the Facility (or facility of
a Third Party manufacturer). In any event, Arena shall use Commercially
Reasonable Efforts to address and resolve as soon as reasonably practicable any
issues, concerns or warnings from the Regulatory Authority that would reasonably
be expected to affect Arena’s (or such Third Party manufacturer’s, as
applicable) ability to manufacture and supply to Roivant Compound and Finished
Product in accordance with this Agreement. If despite the Commercially
Reasonable Efforts of Arena or the Third Party manufacturer, such issues,
concerns or warnings have not been resolved within a reasonable time, then at
Roivant’s request, Arena will engage and qualify a Third Party manufacturer in
accordance with Section 3.10 [***]
6.15    Supply Problems.    
(a)    If due to Arena not supplying to Roivant amounts of Finished Product by
the applicable confirmed delivery date(s) under a Purchase Order complying with
the terms of Section 6.2(c) (other than amounts that are Excess Orders), there
is a back-order of more than twenty days under pending Purchase Orders of more
than [***] of the amount of Finished Product ordered by Roivant pursuant to such
Purchase Orders (without regard to whether a Force Majeure event has caused such
supply delays), then the Parties shall meet as soon as practicable (but in any
event within [***] hours) to discuss the situation and seek to find resolution,
and in any event Arena shall continue to use good faith diligent efforts to
deliver to Roivant such back-ordered amounts of Finished Product as soon as
possible. Roivant will continue to order all its requirements for supply by
Arena, in accordance with the supply commitments of this Agreement.
(b)    For purposes of Section 6.15(a), delivery of any quantity of
Non-Conforming Finished Product shall be deemed a failure to supply such
quantity of Finished Product by the confirmed delivery date if Roivant has
timely given Arena notice of such failure under the terms of Section 6.9.
ARTICLE 7    

PAYMENTS
7.1    Initial Payment.     In partial consideration for the rights granted
under this Agreement, Roivant shall pay to Arena within five (5) days of the
Effective Date a one-time upfront payment in the amount of US$4,000,000 (the
“Upfront Payment”). The Upfront Payment is not refundable or creditable against
any other payments owed or payable by Roivant to Arena under this Agreement.
7.2    Milestone Payments.     In further consideration for entering into this
Agreement, Roivant shall pay to Arena each milestone payment set out below
within thirty (30) days following the first achievement of the corresponding
milestone event. The payments set forth in this Section 7.2 shall not be
refundable or creditable against any other payments owed or payable by Roivant
to Arena under this Agreement. Each milestone payment set forth in this Section
7.2 shall be payable only once. For clarity, the total amount payable under this
Sections 7.2 shall not exceed US$41,500,000.

30
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



Milestone Event
Milestone Payment
(a)  Initiation of dosing in the first Phase 3 trial involving a Product in a
first Indication
US$2,000,000
(b)  Initiation of dosing in the first Phase 3 trial involving a Product in a
second Indication
US$2,000,000
(c)  Upon the first submission of an NDA for a Product by the FDA
US$5,000,000
(d)  Upon the first submission of a Marketing Authorization Application (MAA)
for a Product by the EMA
US$2,500,000
(e)  Upon the first NDA approval for a Product
US$20,000,000
(f)  Upon the first MAA approval for a Product
US$10,000,000

7.3    Product Purchase Price Payments for Commercial Supply of Product.    
(a)    Product Purchase Price Calculations. In consideration of the commercial
supply of a Product under this Agreement to Roivant by Arena, except as set
forth in Section 7.3(e), Roivant shall pay to Arena a purchase price for
Roivant’s purchase of each unit of Finished Product (the “Product Purchase
Price”) equal to the greater of (i) the Minimum Product Purchase Price (set
forth in Section 7.3(d) below) and (ii) (x) during the Initial Term for such
Product in such `Product’s country of sale, 15% of the Net Sales of such Product
and (y) during the Extended Term for such Product in such Product’s country of
sale, 10% of the Net Sales of such Product. The Product Purchase Price shall be
determined as provided in subclause (b) below.
(b)    Payment of Product Purchase Prices; Reports.
(i)    Initial Purchase Price Payment. For all amounts of Product purchased by
Roivant in a Fiscal Semester for commercial sale, promptly after Arena delivers
such Product to Roivant, Arena shall invoice Roivant an amount equal to the
Minimum Product Purchase Price for all units of such Product delivered by Arena
to Roivant (the “Initial Purchase Price Payment”). Roivant shall pay all
undisputed amounts in such invoice no later than 30 days after receipt of the
invoice. In the event Roivant disputes one or more items in an invoice, Roivant
will promptly notify Arena in writing and such notice shall contain a reasonably
detailed description of the item(s) being disputed and the basis therefor. Arena
will promptly respond to Roivant and the Parties will use good faith efforts to
promptly resolve the dispute. Amounts determined to be owed following resolution
will be paid to Arena within thirty (30) days of resolution of the dispute.

31
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(ii)    Secondary Purchase Price Reports and Payments. Within [***] days after
the end of each Calendar Quarter after the First Commercial Sale of the first
Product, Roivant shall prepare and send to Arena a report stating: (a) the total
amount of Net Sales of each Product during such Calendar Quarter, and the
detailed and total deductions from gross amounts invoiced (or otherwise charged)
to arrive at such Net Sales; (b) the sales in units of each Product and gross
amounts invoiced for such sales, on a Product-by-Product basis during such
Calendar Quarter; (c) the total amount of Product used as samples or as part of
compassionate use, named patient use or indigent patient program (and specifying
the total amount of Product used in each such way); (d) the total amount of
Initial Purchase Price Payments paid by Roivant to Arena upon invoice (as
provided above under Section 7.3(b)(ii)) for the delivery of such Products to
Roivant; (e) a detailed description of the inventory of Product being held at
distributors at the end of such Calendar Quarter; and (f) the total amount of
the Secondary Purchase Price Payments (as defined below) for such Calendar
Quarter owed by Roivant to Arena, if any. The Parties agree that each of the
quarterly reports to be provided by Roivant to Arena pursuant to this Section
shall be broken down to report all gross invoiced sales and Net Sales on a
Product-by-Product and country-by-country basis. Within [***] days after the end
of the first and second months of each such Calendar Quarter, Roivant shall
prepare and send to Arena a report containing the information described in
clauses (a)-(f) above for the applicable month for sales by Roivant and its
Affiliates and, to the extent available to Roivant for sales by each
Sub-distributor and its Affiliates; Roivant shall use Commercially Reasonable
Efforts to obtain such information from its Sub-distributors on a timely basis.
Within [***] days after the end of each Calendar Quarter after the First
Commercial Sale of the first Product, Roivant shall pay Arena an amount equal to
the following (provided that such following amount is a positive number): the
sum of the applicable Product Purchase Price for each unit of Product sold
during such Calendar Quarter, minus the sum of the applicable Initial Purchase
Price Payment made for each unit of Product sold during such Calendar Quarter
(the portion of such payment attributable to each unit of Product, the
“Secondary Purchase Price Payment”). For clarity, the Parties acknowledge and
agree that in any event for each unit of Product delivered by Arena to Roivant
under this Agreement and sold by Roivant, Sub-distributors or its or its
Sub-distributors’ Affiliates, to generate Net Sales, the Initial Purchase Price
Payment for such unit of Product plus the Secondary Purchase Price Payment for
such unit of Product shall equal the Product Purchase Price for such Product.
Roivant shall be responsible for payment of any sales or value added tax
applicable to the sale of Finished Product by Arena to Roivant.
(c)    Purchase Price for Products Not Sold. The Parties hereby agree that, for
any particular Finished Product delivered to Roivant per Section 7.3(b), other
than Non-Conforming Finished Product, that is not and cannot be subsequently
resold by Roivant, its Sub-distributors, or its or their Affiliates, because it
reaches the end of its shelf life prior to sale, or it is destroyed or is
damaged, the Product Purchase Price that Roivant shall pay Arena for such
Finished Product shall be [***] at the time of purchase.
(d)    Minimum Product Purchase Price.
(i)    Initial Product. Notwithstanding anything to the contrary in this
Agreement, in no event will Product Purchase Price for any Initial Product sold
by Roivant, or its Sub-distributors or its or their Affiliates, and included in
Net Sales, after applying the applicable purchase price calculations under this
Agreement (including any applicable deductions), be less on a per tablet basis
than US$0.50 (the “Initial Product Minimum Product Purchase Price”), which
amount shall be (A) reasonably adjusted to account for any packaging
specifications or packaging requirements different than standard (as of the
Effective Date) packaging, labels (including package inserts), bottles and
closures, and (B) annually adjusted to account for any increased costs (i) of
raw materials and components (to the extent that such increase exceeds the CPI
Adjustment made pursuant to Section 7.3(d)(iii)), packaging or regulatory
compliance activities, or (ii) resulting from changes to the Specifications
requested by Roivant.
(ii)    Additional Products. The Parties will negotiate in good faith to agree
upon a commercially reasonable minimum product purchase price on a per unit
basis for each Additional Product sold by Roivant or its Sub-distributors, or
its or their Affiliates (the “Additional Product Minimum Product Purchase
Price”), which amount shall be [***] adjusted to account for any increased or
decreased costs (i) of raw materials and components (to the extent that [***]
pursuant to Section 7.3(d)(iii)]), [***], or [***]. The Parties shall also agree
[***] applicable for such Additional Product.
(iii)    CPI-U Adjustments. The Minimum Product Purchase Price for each Product
shall be adjusted annually to reflect any year-to-year percentage increase or
decrease (as the case may be) in the U.S. Bureau of Labor Statistics’ All Items
Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City Average,
1982-84 = 100. The annual adjustment to the Minimum Product Purchase Price for
CPI-U changes shall first occur as of [***] based on the percentage increase or
decrease (as the case may be) in the CPI-U from the most recent index available
as of [***].

32
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(e)    Non-Commercial Product Purchase Price. With respect to any units of
Finished Products delivered by Arena to Roivant that are used in commercially
reasonable and customary quantities as samples or as part of a compassionate
use, named patient use or indigent patient program and thus are disposed of by
Roivant (or its Sub-distributor or its or their Affiliates) without charge, the
Product Purchase Price therefor shall be [***], payable within 30 days of
receipt of invoice.
(f)    Product Purchase Price Adjustment Payments.     The Product Purchase
Prices owed by Roivant for its purchase of Product from Arena for commercial
sale in a particular Commercial Year are subject to adjustment by the payment by
Roivant of one-time purchase price adjustment payments, as provided below (each,
a “Product Purchase Price Adjustment Payment”) for the first achievement of Net
Sales in any Commercial Year above each threshold Net Sales amount set forth
below:
Aggregate Products Net Sales for a Commercial Year
Product Purchase Price Adjustment Payment
(1) at least US$300,000,000
US$10,000,000
(2) at least US$600,000,000
US$20,000,000
(2) at least US$900,000,000
US$30,000,000

If Roivant (including its Sub-distributors and its and their Affiliates) has
sold (for the first time) an amount of Product in excess of one or more
threshold Net Sales amounts in the above table, then Roivant shall pay to Arena,
as an adjustment to the Product Purchase Price paid by Roivant for its purchase
of Products, a one-time Product Purchase Price Adjustment Payment in the amount
listed above for each such threshold exceeded, such payment to be made within
thirty (30) days of the end of the Calendar Quarter during such Commercial Year
when such threshold amount is first reached. For clarity, the total amount
payable under this Section 7.3(f) shall not exceed US$60,000,000.
7.4    Payment Method; Currency. Unless otherwise expressly stated in this
Agreement, invoices shall be issued for all services and goods provided pursuant
to this Agreement. All payments to the Payee Party under this Agreement shall be
made by bank wire transfer in immediately available funds to an account in the
name of the Payee Party designated in writing by the Payee Party. Payments
hereunder shall be considered to be made as of the day on which they are
received by the Payee Party’s designated bank. Unless otherwise expressly stated
in this Agreement, all amounts specified to be payable under this Agreement are
in United States Dollars and shall be paid in United States Dollars. For Net
Sales outside the United States received in a currency other than United States
Dollars, the rate of exchange to be used in computing the amount of currency
equivalent in Dollars shall be made at the rate of exchange published in Reuters
or Bloomberg on the last business day of the applicable Calendar Quarter.

33
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



7.5    Taxes. The Upfront Payment, milestones, Product Purchase Price, FTE
Costs, reimbursements and other amounts payable by one Party (the “Paying
Party”) to the other Party (the “Payee Party”) pursuant to this Agreement (each,
a “Payment”) shall not be reduced by any deduction or withholding for any
present or future taxes, levies, imposts, duties, fees, charges or liabilities
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable to any of the foregoing (collectively, “Taxes”);
provided, however, if it is required by Applicable Laws to impose an obligation
on the Paying Party to deduct or withhold Taxes directly from any amount paid to
the Payee Party, then the Paying Party will deduct or withhold the required
amount and will timely pay the full amount deducted or withheld to the relevant
governmental authority in accordance with the Applicable Laws, and the amount
paid to the Payee Party will be decreased by the amount so deducted or withheld.
Notwithstanding the foregoing, to the extent Roivant or its Affiliates (i)
assigns or otherwise transfers this Agreement or its obligations hereunder to an
Affiliate or Third Party, (ii) changes its location of incorporation from
Bermuda to another location, or (iii) makes payments from an entity other than
the Bermuda entity originally entering into this Agreement, in each case that
results in a Tax being required to be withheld under Applicable Laws that would
not have been required to be withheld if such action had not been taken (each, a
“Tax Changing Decision”) such that as a result of a Tax Changing Decision,
Roivant is required by Applicable Laws to deduct or withhold Taxes directly from
any amount paid to Arena, then (A) Roivant will increase the amount paid to
Arena by the required amount such that the net amount actually received by Arena
equals the full amount originally invoiced or stated by Arena to be payable and
(B) Roivant will timely pay the applicable Taxes to the relevant governmental
authority in accordance with Applicable Laws. In the event Applicable Laws
require Taxes be deducted or withheld, the Paying Party will provide reasonable
assistance and documentation to allow the Payee Party to receive a refund or
credit for Taxes paid.
7.6    Records. Roivant shall keep, and cause its Sub-distributors and its and
their Affiliates to keep, complete, true and accurate books of accounts and
records for the purpose of determining the amounts payable to Arena under this
Agreement. Such books and records shall be kept for such period of time required
by Applicable Laws, but no less than at least [***] years following the end of
the Calendar Quarter to which they pertain. Such records shall be subject to
inspection in accordance with Section 7.7.
7.7    Audits.
(a) Upon not less than [***] days’ prior written notice, Roivant shall permit an
independent, certified public accountant of international recognition (for the
purposes of this Section 7.7, the “Auditor”) selected by Arena and reasonably
acceptable to Roivant, which acceptance shall not be unreasonably conditioned,
withheld or delayed, to audit or inspect those books and records of Roivant and
its Sub-distributors and its and their Affiliates that relate to Net Sales for
the sole purpose of verifying Product Purchase Price payments. Prior to any such
audit, the Auditor shall execute a confidentiality agreement that is reasonably
acceptable to Roivant.
(b) The Auditor shall send a copy of the report to Roivant at the same time it
is sent to Arena. Such audits or inspections may be made no more than [***]
(unless an audit or inspection reveals a material inaccuracy in reports made or
amounts invoiced under this Agreement, in which case [***]), during normal
business hours and upon reasonable advance notice. If such report shows that the
amounts paid by Roivant for the period audited are less than the amounts
actually payable by Roivant to Arena during the period audited, then (absent
manifest error or fraud in such audit report) Roivant shall pay to Arena the
amount of such underpayment plus interest under Section 7.8, from the date such
amounts were originally owed until payment is made, Arena shall deliver to
Roivant an invoice for such underpaid amount, and Roivant shall pay such invoice
within [***] days of receipt of such invoice. If such report shows that the
amounts paid by Roivant for the period audited exceed the amounts actually owed
by Roivant to Arena for the period audited, then (absent manifest error or fraud
in such audit report) Roivant shall deliver to Arena an invoice for such excess
amount, and Arena shall pay such invoiced excess amount, within thirty (30) days
of receipt of such invoice. Such [***] subject to no more than [***] with
respect to [***] such Calendar Quarter. Audits and inspections conducted under
this Section 7.7 shall be at the expense of Arena, unless an audit or inspection
pursuant to subsection (a) demonstrates an underpayment in amounts payable by
Roivant exceeding an amount equal to [***] of the amount paid for a period
covered by the audit or inspection, in which case all reasonable and verifiable
costs relating to the audit or inspection for such period and any unpaid amounts
that are discovered shall be paid by Roivant, based on invoices delivered by
Arena. Arena shall endeavor in any such audit not to unreasonably disrupt the
normal business activities of Roivant.

34
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



7.8 Payment Due Dates; Late Payments. Unless otherwise expressly stated in this
Agreement, all Payments under this Agreement are due within thirty (30) days of
receipt of invoice. If any Payment is due on a day when banks in New York, New
York, USA, are generally closed, then such Payment shall not be considered late
if made on the next day on which such banks are generally open. In the event
that any Payment due under this Agreement is not made when due, such Payment
shall accrue interest from the date due at a rate per annum equal to 2% above
the U.S. Prime Rate (as set forth in The Wall Street Journal, Eastern Edition)
for the date on which payment was originally due until the date such Payment
plus accrued interest hereunder is actually made, calculated daily on the basis
of a 365-day year, or similar reputable data source; provided, that in no event
shall such rate exceed the maximum legal annual interest rate. The payment of
such interest shall not limit the Party entitled to receive such payment from
exercising any other rights it may have as a consequence of the lateness of any
Payment.
ARTICLE 8
CONFIDENTIALITY
8.1    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, and subject to the
other applicable terms of this Article 8, the Parties agree that the receiving
Party (the “Receiving Party”) shall keep confidential and not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any Know-How, information or materials, patentable or otherwise, in
any form (written, oral, photographic, electronic, magnetic, or otherwise) that
is disclosed to it by the other Party (the “Disclosing Party”) pursuant to this
Agreement, including all information concerning any Product or Compound and any
other technical or business information of whatever nature concerning the
Disclosing Party or its technology or business (collectively, “Confidential
Information” of the Disclosing Party), except that the Receiving Party may
disclose Confidential Information of the Disclosing Party to its Affiliates and
its and its Affiliates’ respective officers, directors, employees, agents,
subcontractors and consultants (and in the case of Roivant as the Receiving
Party, Sub-distributors) with a need to know such Confidential Information to
assist the Receiving Party with (or in the case of Sub-distributors, to perform)
the activities contemplated or required of it by this Agreement (and who shall
be advised of the Receiving Party’s obligations hereunder and who are bound by
confidentiality and non-use obligations with respect to such Confidential
Information no less onerous than those set forth in this Agreement) (each, a
“Recipient”). For clarity, all Program Know-How and all preclinical and clinical
data provided by Arena to Roivant under this Agreement is deemed to be the
Confidential Information of Roivant and shall be deemed to have been disclosed
by Roivant to Arena for purposes of Sections 8.1 and 8.2, regardless of whether
developed or made by Roivant or Arena. Notwithstanding the foregoing, the
Parties acknowledge the practical difficulty of policing the use of information
in the unaided memory of the Receiving Party or its Recipients, and as such each
Party agrees that the Receiving Party shall not be liable for the use by any of
its Recipients of specific Confidential Information of the Disclosing Party that
is retained in the unaided memory of such Recipient; provided, that (a) such
Recipient is not aware that such Confidential Information is the confidential
information of Disclosing Party at the time of such use; (b) the foregoing is
not intended to grant, and shall not be deemed to grant, the Receiving Party,
its Affiliates, or its Recipients (i) a right to disclose the Disclosing Party’s
Confidential Information or (ii) a license under any Patents or other
intellectual property right of the Disclosing Party; and (c) such Recipient has
not intentionally memorized such Confidential Information for use outside this
Agreement. For the purpose of Article 8, the term “Disclosing Party” shall
include each Party and its Affiliates and its and their respective officers,
directors, employees, agents, subcontractors and consultants who are directed or
authorized to disclose such Party’s and/or its Affiliates’ Confidential
Information, and the term “Receiving Party” shall include each Party and its
Affiliates.
8.2    Exceptions. Notwithstanding Section 8.1, the obligations of Section 8.1
shall not apply to any specific Confidential Information that the Receiving
Party thereof can demonstrate, in each case by competent evidence:
(a)    was already known to the Receiving Party or any of its Recipients, other
than under an obligation of confidentiality, at the time of disclosure;
(b)    was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure by the Disclosing Party and other than through any
act or omission of the Receiving Party or any of its Recipients in breach of
this Agreement;

35
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(d)    was subsequently lawfully disclosed to the Receiving Party or any of its
Recipients without any obligation of confidentiality or non-use by a Person
other than the Disclosing Party, and who, to the knowledge of the Receiving
Party or such Recipient, did not directly or indirectly receive such information
from the Disclosing Party or any of its Affiliates under an obligation of
confidence; or
(e)    was independently developed by the Receiving Party or any of its
Recipients without use of or reference to any information or materials disclosed
by the Disclosing Party.
Information specific to the use of certain compounds, methods, conditions or
features shall not be deemed to be within the foregoing exceptions merely
because such information is embraced by general disclosures in the public domain
or in the possession of the Receiving Party or its Recipients. In addition, a
combination of information will not be deemed to fall within the foregoing
exceptions, even if all of the components fall within an exception, unless the
combination itself and its significance are in the public domain or in the
possession of the Receiving Party prior to the disclosures hereunder.
Notwithstanding anything to the contrary herein, neither the act of using
information in a clinical trial nor the filing of information with a
governmental authority shall, for the purpose of this Article 8, in and of
itself be deemed to place such information in the public domain.
8.3    Permitted Disclosures. Notwithstanding the provisions of Section 8.1 or
Section 8.2, the Receiving Party may disclose Confidential Information of the
Disclosing Party as expressly permitted by this Agreement or if and to the
extent such disclosure is reasonably necessary or useful in the following
instances:
(a)    the performance by the Receiving Party of its obligations or exercise of
its rights as contemplated by this Agreement; provided, that wherever reasonable
and practicable in the circumstances the recipient of any such Confidential
Information shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the Receiving Party pursuant to
this Article 8;
(b)    filing or prosecuting Patents as permitted by this Agreement;
(c)    seeking, obtaining or maintaining any Regulatory Approval as permitted by
this Agreement; provided, that the Receiving Party shall take reasonable
measures to assure confidential treatment of such Confidential Information, to
the extent such treatment is available;
(d)    prosecuting or defending litigation with respect to a Party or its
Affiliates as permitted by this Agreement, provided, that a protective order or
any similar measures are sought by such Party with respect to the information to
be disclosed, to the extent reasonably possible;
(e)    complying with Applicable Laws;
(f)    disclosure to Third Parties in connection with due diligence or similar
investigations by or on behalf of a Third Party in connection with an actual or
potential marketing, distribution or supply agreement with, or license to, or
collaboration with such Third Party or an actual or potential merger or
acquisition or investment by such Third Party, or in connection with performance
of any such license, collaboration or merger agreement, and disclosure to actual
or potential Third Party investors in confidential financing documents,
provided, in each case, that any such Third Party agrees to be bound by
obligations of confidentiality and non-use substantially similar to the
obligations of confidentiality and non-use of the Receiving Party pursuant to
this Article 8, but of shorter duration if customary under the circumstances;
provided that wherever reasonable and practicable in the circumstances the
recipient of any such Confidential Information shall be subject to reasonable
and customary obligations of confidentiality with respect to such Confidential
Information.
Notwithstanding the foregoing, in the event the Receiving Party or a Recipient
is required to make a disclosure of the Disclosing Party’s Confidential
Information pursuant to Section 8.3(d) or Section 8.3(e) to comply with a
subpoena or other legal order, it shall, except where impracticable, give
reasonable advance notice to the Disclosing Party of such disclosure and give
the Disclosing Party a reasonable opportunity to quash such subpoena or order
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such subpoena or order be held in confidence
by such court or agency or, if disclosed, be used only for the purposes for
which such subpoena or order was issued; and provided, further, that if such
subpoena or order is not quashed or a protective order

36
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



is not obtained, the Confidential Information disclosed in response to such
subpoena or order shall be limited to the Disclosing Party’s Confidential
Information that is legally required to be disclosed in response to such
subpoena or order and shall still be subject to the restrictions on use set
forth in this Article 8.
8.4    Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 8, each Party agrees not to disclose to any Third Party
the existence of this Agreement or the terms and conditions of this Agreement
without the prior written consent of the other Party, except that each Party may
disclose the terms and conditions of this Agreement that are not otherwise made
public as contemplated by Section 8.5 as permitted under Section 8.3.
8.5    Public Announcements.
(a)    As soon as practicable following the Effective Date, each Party may issue
a mutually agreed to press release announcing the entry into this Agreement. The
Parties may make disclosures as required by Applicable Laws (including
disclosure requirements of the U.S. Securities and Exchange Commission (“SEC”)
(including disclosure requirements of a Party’s Affiliate), the NASDAQ stock
exchange or any other stock exchange on which securities issued by a Party or
any of its Affiliates are or are proposed to be traded). In the event of a
public announcement required under Applicable Laws, to the extent practicable
under the circumstances, the Party making such announcement shall provide the
other Party with a copy of the proposed text of such announcement at least [***]
business days in advance of the scheduled release to afford such other Party a
reasonable opportunity to review and comment upon the proposed text.
(b)    The Parties shall reasonably coordinate in advance with each other in
connection with the filing of this Agreement (including, if applicable,
redaction of certain provisions of this Agreement) with the SEC or any other
governmental agency, the NASDAQ stock exchange or any other stock exchange on
which securities issued by a Party or any of its Affiliates are traded, and each
Party shall reasonably consider seeking confidential treatment for the terms
reasonably requested by the other Party to be redacted; provided that such
request is made within [***] business days after the other Party’s receipt of a
draft redacted agreement and further provided, that each Party shall ultimately
retain control over what information to seek confidential treatment for and what
information to disclose to the SEC or any other governmental agency, the NASDAQ
stock exchange or any other stock exchange, as the case may be, and nothing in
this Agreement shall prevent a Party from taking all actions it reasonably
considers necessary to comply with Applicable Laws with respect to any such
filings or disclosures; and provided, further, that the Parties shall use their
reasonable efforts to file redacted versions with any governing bodies that are
consistent with redacted versions previously filed with any other governing
bodies. Except as provided in the preceding sentence, neither Party nor any of
their respective Affiliates shall be obligated to consult with the other Party
with respect to any filings to the SEC, the NASDAQ stock exchange or any other
stock exchange or governmental agency.
8.6    Use of Name. Neither Party shall use the name, insignia, symbol,
Trademark, trade name or logotype of the other Party (or any abbreviation or
adaptation thereof) in any publication, press release or marketing and
promotional material or other form of publicity without the prior written
approval of such other Party in each instance, which approval shall not be
unreasonably conditioned, withheld or delayed, or except as expressly permitted
in this Agreement. The restrictions imposed by this Section 8.6 shall not
prohibit either Party from making any disclosure (a) identifying the other Party
as a counterparty to this Agreement to its actual or potential subcontractors,
licensees, collaborators, merger partners, or investors (or in the case of
Roivant, Sub-distributors), (b) that is required by Applicable Laws or the
requirements of a national securities exchange or another similar regulatory
body (provided, that any such disclosure shall be governed by this Article 8),
(c) that is necessary for the performance by Roivant or Arena of its obligations
or exercise of its rights as contemplated by this Agreement or (d) with respect
to which written consent has previously been obtained. Further, the restrictions
imposed on each Party under this Section 8.6 are not intended, and shall not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications; provided, that any Confidential Information in such
communications remains subject to this Article 8.
8.7    Publication of Product Information. At least [***] days prior to Roivant
publicly presenting at a scientific conference or submitting for written
publication in a scientific journal a manuscript, abstract or the like that
includes technical information relating to any Compound or any Product that has
not been previously published, Roivant shall provide Arena a draft copy thereof
for its review. In addition, if Roivant materially changes, prior to submission,
the version of the manuscript, abstract or the like provided to Arena for
review, Roivant shall provide Arena with such updated version and Arena shall
have [***] business days to review and comment on such updated version.

37
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



8.8    Financial Information. From and after the Effective Date, Arena shall
reasonably cooperate with Roivant and/or its Affiliates and their respective
accountants and auditors, including by providing access to information, books
and records related to the Products as Roivant may reasonably request in
connection with the preparation by Roivant and/or its Affiliates of historical
and pro forma financial statements related to the Products as may be required to
be included in any filing made by Roivant and/or any of its Affiliates under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder, including Regulation S-X.
Roivant will be responsible for all costs incurred by Arena or its Affiliates in
connection therewith.
ARTICLE 9    

INTELLECTUAL PROPERTY
9.1    Ownership of Intellectual Property.    
(a)    Arena Intellectual Property Rights. Arena and its Affiliates have, and
shall retain, all right, title and interest in and to the Arena Know-How and
Arena Patents and any other intellectual property rights owned by Arena or its
Affiliates as of the Effective Date or developed by Arena or its Affiliates
during the Term, excluding the Program Patents and the Program Know-How.
(b)    Manufacturing Intellectual Property Rights. Arena and its Affiliates
have, and shall retain, all right, title and interest in and to the
Manufacturing Know-How and Manufacturing Patents.
(c)    Roivant Intellectual Property Rights. Roivant and its Affiliates have,
and shall retain, all right, title and interest in and to the Roivant Know-How
and any other intellectual property rights owned by Roivant or its Affiliates as
of the Effective Date.
(d)    Program Intellectual Property Rights. Roivant shall have and own the
entire right, title and interest in and to all Program Know-How and Program
Patents and shall have and retain the right to use, disclose and exploit the
Program Know-How and Program Patents for any and all purposes, including the
right to disclose the Program Know-How to its Affiliates and Sub-distributors
and to use and grant to its Sub-distributors and its and their Affiliates the
right to use, disclose and exploit the Program Know-How for developing and
commercializing Products. Arena shall promptly disclose to Roivant in writing
the discovery, identification, conception, reduction to practice or other making
of any Program Know-How or Program Patents by or on behalf of Arena. Arena shall
acquire from its employees, officers, directors, consultants and subcontractors
any and all rights in the Program Know-How and Program Patents in accordance
with any applicable work-for-hire laws and rules, and hereby does, assign, and
shall cause its Affiliates to so assign, to Roivant or an Affiliate of Roivant
designated by Roivant in writing, without additional compensation (beyond the
payments made to Arena under this Agreement), all its right, title and interest
in and to the Program Know-How and Program Patents as well as any intellectual
property rights with respect thereto to fully effect the ownership by Roivant
provided for in this Section 9.1(d). If applicable, Arena shall cause all
subcontractors and consultants of Arena to assign all of their right, title and
interest in and to the Program Know-How and Program Patents as well as any
intellectual property rights with respect thereto to Roivant or its designee.
Arena and its Affiliates, as well as their respective subcontractors and
consultants, shall execute all documents and take all actions reasonably
requested by Roivant to fully effect the ownership by Roivant provided for in
this Section 9.1(d).
9.2    Patent Prosecution and Maintenance.    
(a)    Subject to the provisions of this Section 9.2, [***] shall have the first
right, but not the obligation, for the preparation, filing, prosecution and
maintenance (“Prosecution”) of all [***] Patents and all [***] Patents, at its
discretion and expense. If [***] chooses to exercise such right, it shall do so
in good faith.
(b)    Provided that [***] on a [***], and with [***] Patents and [***] Patents,
or [***] regarding a Product, [***] shall have the first right, but not the
obligation, for the Prosecution of all [***] Patents related to the Initial
Compound (the “Initial Compound Patents”) and all [***] Patents, at its
discretion and expense. If [***] chooses to exercise such right, it shall do so
in good faith.
(c)    Provided that [***] on a [***], and with [***] Patents and [***] Patents,
or [***] regarding a Product, [***] shall have the first right, but not the
obligation, for the Prosecution of all [***] Patents related to the Related
Compounds [***] covered or claimed by such [***] Patent, at its discretion and
expense. If [***] chooses to exercise such right, it shall do so in good faith.

38
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(d)    The Party controlling the Prosecution of any Patents within the [***]
Patents or the [***] Patents shall keep the other Party reasonably informed of
progress with regard to the Prosecution of such Patents in a timely manner, but
not less frequently than once per Calendar Quarter. To that end, the controlling
Party shall: (i) provide the other Party with a copy of the final draft of any
proposed application for such Patents at least [***] days prior to filing the
same, unless otherwise agreed by patent counsel for each Party, and shall
consider in good faith any reasonable comments or revisions suggested by the
other Party or its counsel; (ii) promptly provide the other Party with a copy of
each such patent application, as filed, together with a notice of its filing
date and serial number; (iii) provide the other Party with a copy of any action,
communication, letter, or other correspondence issued by the applicable patent
office within at least [***] days of receipt thereof, and shall consult with the
other Party regarding responding to the same and shall consider in good faith
any reasonable comments, strategies, and the like proposed by the other Party or
its counsel; (iv) provide the other Party with a copy of any response,
amendment, paper, or other correspondence filed with the applicable patent
office within [***] days of the controlling Party’s receipt of the as-filed
document; and (v) promptly notify the other Party of the allowance, grant, or
issuance of such Patents. If the controlling Party elects to abandon or cease
Prosecution of any specific Patents described above, the controlling Party shall
provide reasonable prior written notice to the other Party of such intention to
abandon (which notice shall, to the extent possible, be given no later than
[***] days prior to the next deadline for any action that must be taken with
respect to any such Patent in the applicable patent office). In such case, at
the other Party’s sole discretion, upon written notice to the controlling Party,
the other Party may elect to continue Prosecution of such Patent, and the
controlling Party shall execute such documents and take such actions (or shall
cause its Affiliates, as applicable, to execute such documents and take such
actions) as may be reasonably necessary to enable the other Party to do so. If
the other Party elects to continue Prosecution of any such Patent, then it shall
do so in good faith.
(e)    [***] shall have the sole right, but not the obligation, to control the
Prosecution and enforcement of all [***] Patents and all [***] Patents that
claim or cover Reverted Compounds (but not any other Compounds) or the
manufacture or use thereof, at its sole discretion and expense. Upon the written
request of [***] promptly shall transfer to [***] all files (including all
outside counsel files) relating thereto, and shall execute and deliver all
documents and instruments reasonably requested by [***] to effectuate the
foregoing.
9.3    Infringement by Third Parties.    
(a)    Notice. In the event that either Arena or Roivant becomes aware of any
infringement or threatened infringement by a Third Party of any Arena Patents or
Program Patents, it shall notify the other Party in writing to that effect. Any
such notice shall include any evidence that such notifying Party has in its
possession and is legally able to disclose that supports such allegation of
infringement or threatened infringement by such Third Party.
(b)    Enforcement Procedures. Roivant shall have the first right, but not the
obligation, (subject to the following) to bring and maintain any action or
proceeding with respect to infringement of any Arena Patent or Program Patent by
a Third Party (a “Field Infringement”), using counsel of its choosing. Roivant
shall keep Arena reasonably informed of any actions or proceedings it takes with
respect to any Field Infringement, and the Parties shall cooperate and consult
with each other in strategizing regarding any such action or proceeding,
provided that Roivant shall control and have the final decisions (regardless of
whether or not Roivant is a party to such action or proceeding) regarding all
matters in the preparation and conduct of any action or proceeding as to a Field
Infringement; Roivant shall make such decisions in good faith. Arena shall
cooperate fully with Roivant with respect to such actions or proceedings,
including being joined as a party plaintiff in any such action or proceeding
against a Third Party with respect to such Field Infringement (or, to the extent
required under Applicable Laws and at the request and direction of Roivant,
bringing such action or proceeding directly against a Third Party with respect
to such Field Infringement) and providing access to relevant documents and other
evidence and making its employees available at reasonable business hours. The
Parties’ reasonable and documented out-of-pocket costs and expenses of
conducting any such action or proceeding against a Field Infringement, shall be
entirely borne by Roivant. Roivant shall promptly inform Arena if it elects not
to exercise such first right and Arena shall thereafter have the right to
initiate any action or proceeding with respect to such Field Infringement in its
name and Roivant shall cooperate fully with Arena with respect to such action or
proceeding. Each Party shall have the right to be represented by counsel of its
own choice. Any monetary recovery resulting from such actions or proceedings
will be allocated as follows: each of Roivant and Arena first will be
reimbursed, out of such recovery, for its reasonable and verifiable costs and
expenses with respect to such action or proceeding (such reimbursement to be
pro-rata based on the Parties’ relative costs and expenses if the recovery is
not sufficient to reimburse both Parties fully) with any remainder being shared
by the Parties as follows: [***].
(c)    Paragraph IV Notices. If either Party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) concerning an Arena Patent or a
Program Patent, or any similar notice under the Applicable

39
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



Laws of a particular country (each, a “Paragraph IV Notice”), then it shall
provide a copy of such notice to the other Party within [***] days after its
receipt thereof. Patent infringement litigation based on a Paragraph IV Notice
concerning an Arena Patent or Program Patent shall be brought as provided in
Section 9.3(b), with such Paragraph IV Notice being deemed a Field Infringement.
9.4    Third Party Intellectual Property Rights. If either Party becomes aware
of a Patent owned by a Third Party that it believes will, or may, be infringed
by the manufacture, importation, development or Commercialization of any Product
as contemplated by this Agreement, such Party shall promptly notify the other
Party of such Patent. The Parties then shall discuss the matter, consider any
design-arounds or alternative technologies, and if a license under such Patent
is necessary, [***] obtain such license under such Patent. With respect to any
such license, [***] the Third Party, [***] such that [***] under this Agreement.
The [***]. If a reasonable design-around or alternative technology is
identified, then [***], Arena and its Affiliates shall and shall ensure that its
Third Party manufacturers cease use of the allegedly infringing technology and
implement the design around or alternative technology instead, in each case as
soon as practicable. In any event Arena and its Affiliates shall and shall
ensure that its Third Party manufacturers cease use of the allegedly infringing
technology as soon as practicable [***].
9.5    Invalidity or Unenforceability Defenses or Actions.
(a)    Third Party Defense or Counterclaim. If a Third Party asserts, as a
defense or as a counterclaim in any action or proceeding with respect to a Field
Infringement under Section 9.3, that any Arena Patent or Program Patent is
invalid or unenforceable, then Roivant, through the counsel engaged by Roivant
pursuant to Section 9.3, shall respond to such defense or defend against such
counterclaim (as applicable); provided, that the Parties shall fully discuss and
seek to agree on the strategy of such response, considering and accommodating
Arena’s and Roivant’s global intellectual property litigation positions in all
such decisions that may impact such global positions. The Parties’ reasonable
and documented out-of-pocket costs and expenses of conducting any such action or
proceeding shall be entirely borne by Roivant.
(b)    Third Party Declaratory Judgment or Similar Action. If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any Arena Patent or Program Patent is invalid or
unenforceable, then the Party first becoming aware of such action or claim shall
promptly give written notice to the other Party. With respect to such Arena
Patent and Program Patent, Roivant shall engage counsel to defend against such
action or claim. The Parties shall consult fully with each other in
strategizing, preparing, presenting and conducting any such defense, with
Roivant having the final decision (regardless of whether or not Roivant is a
party to such defense), which it shall exercise in good faith. Each Party shall
cooperate fully with the other Party with respect to such defense, including
being joined as a party defendant or joining the other Party as a party
defendant in such defense and providing access to relevant documents and other
evidence and making its employees available at reasonable business hours. The
Parties’ reasonable and documented out-of-pocket costs and expenses of defending
any such action or proceeding shall be [***].
9.6    Consent for Settlement.     Except as set forth in this Section 9.6,
neither Party shall enter into any settlement or consent judgment or other
voluntary final disposition of an action or proceeding under Section 9.3 or
Section 9.5 without the prior written consent of the other Party, which consent
shall not be unreasonably conditioned, withheld or delayed. A settlement or
consent judgment or other voluntary final disposition of an action or proceeding
brought by a Party under Section 9.3 or Section 9.5 may be entered into without
the consent of the other Party if (a) such settlement, consent judgment, or
other final disposition does not admit the invalidity or unenforceability of any
Arena Patent or Program Patent, and (b) any rights granted to a Third Party to
continue any activity upon which such action or proceeding was based in such
settlement, consent judgment, or other final disposition is limited to the Third
Party’s product or activity that was the subject of such action.
9.7    Patent Term Extensions.     The Parties shall discuss and recommend for
which, if any, of the Patents within the Arena Patents and the Program Patents
the Parties should seek Patent Term Extensions. Roivant shall have the final
decision-making authority with respect to applying for any such Patent Term
Extensions for the Arena Patents and the Program Patents, and shall act with
reasonable promptness in light of the development stage of each Product to apply
for any such Patent Term Extensions, where it so elects; provided, that (a)
Roivant shall consult with Arena in good faith to determine which such Arena
Patent or Program Patent should be the subject of efforts to obtain a Patent
Term Extension, and (b) with respect to seeking exclusivity for a Product under
FFDCA Section 505A(b) or (c) or any similar laws or regulations of a country,
Roivant shall be responsible for seeking and using Commercially Reasonably
Efforts to obtain such exclusivity and have final decision-making with respect
thereto. Arena shall cooperate fully with Roivant in making such filings or
actions, for example and without limitation, by making available all required
regulatory

40
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



data and information and executing any required authorizations to apply for such
Patent Term Extension. All expenses incurred in connection with activities of
each Party with respect to the Arena Patents and Program Patents for which
Roivant seeks Patent Term Extensions pursuant to this Section 9.7 shall be
[***].
9.8    Patent Listings.     Roivant shall consult with Arena in the planning and
decisions regarding listing the applicable Arena Patents and the applicable
Program Patents with the applicable Regulatory Authorities for Product and shall
consider in good faith comments from Arena regarding such listing, including all
so-called “Orange Book” listings required under the Hatch-Waxman Act in the
United States and equivalent listings in other countries; provided, that Roivant
shall have final decision-making authority regarding which Arena Patents and
Program Patents to list and shall maintain such listings. The costs of all
“Orange Book” (and any equivalent) filings with respect to any Product shall be
[***].
9.9    Product Domain Names. Within sixty (60) days following the Effective
Date, Arena shall transfer the Product Domain Names to Roivant. Roivant shall
have the right, but not the obligation, at its sole cost to maintain the
registration of the Product Domain Names, and to register and maintain any
additional domain names related to Compound or Product in its sole discretion.
Roivant shall notify Arena prior to abandoning any of the Product Domain Names
and Arena shall have the right, at its own cost, to continue maintaining such
Product Domain Names; provided, that if Roivant does abandon any of the Product
Domain Names, Roivant shall no longer have the right to use such Product Domain
Names under this Agreement.
9.10    Product Trademarks. Roivant shall have the responsibility to select
Trademarks for the Commercialization of Product (each, a “Product Trademark”).
Roivant or its Affiliates shall own all right, title, and interest in and to
Product Trademarks, all corresponding trademark applications and registrations
thereof, and all common law rights thereto. All goodwill of the business
associated with or symbolized by Product Trademarks shall inure to the benefit
of Roivant. Roivant shall, control the registration, prosecution, maintenance
and enforcement of Product Trademarks with respect to each Product at Roivant’s
expense. Arena may display Product Trademarks on Arena’s and its Affiliates’
websites, press releases, presentations and SEC filings in a form consistent
with Roivant’s brand style guidelines provided that each such web site content,
press release, presentation or SEC filing is made in accordance with the
applicable provisions of Sections 8.3, 8.5 and 8.6.
ARTICLE 10    

REPRESENTATIONS, WARRANTIES AND COVENANTS
10.1    Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, and
covenants as follows:
(a)    Duly Organized. Such Party (i) is a corporation or limited liability
company, with restricted liability, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and (ii) is qualified to do business and is in good standing as a foreign
corporation or organization in each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification and
failure to have such qualification would prevent such Party from performing its
obligations under this Agreement.
(b)    Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate or organizational action. This Agreement is a legal and
valid obligation binding on such Party and enforceable in accordance with its
terms subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered in the proceeding at law or equity.
The execution, delivery and performance of this Agreement by such Party does
not: (i)  violate any law, rule, regulation, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; or (ii) conflict with, or
constitute a default under, any agreement, instrument or understanding a court
or administrative order, oral or written, to which such Party is a party or by
which it is bound.
(c)    Consents. Such Party has obtained, or is not required to obtain, or prior
to performance will obtain, the consent, approval, order or authorization of any
Third Party, or has completed, or is not required to complete, or prior to
performance will complete, any registration, qualification, designation,
declaration, or filing with, any Regulatory Authority or other governmental
authority, in connection with the execution and delivery of this Agreement and
the performance by such Party of its obligations under this Agreement.

41
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(d)    No Conflicting Grant of Rights. Such Party has the right to grant (or
cause its Affiliates to grant) the rights granted by such Party to the other
Party under this Agreement and has not granted any rights to any Person that are
in conflict with the rights granted by such Party to the other Party under this
Agreement.
(e)    Debarment. Such Party is not debarred under the FFDCA or listed on either
Excluded List and it does not, and shall not during the Term, employ or use the
services of any Person who is debarred or listed on either Excluded List, in
connection with the development, manufacture or Commercialization of Product. In
the event that either Party becomes aware of the debarment or threatened
debarment of, or listing or threatened listing on either Excluded List of, any
Person providing services to such Party, including the Party itself and its
Affiliates, contractors, licensees, or distributors, that directly or indirectly
relate to activities under this Agreement, the other Party shall be immediately
notified in writing.
10.2    Representations, Warranties and Covenants of Arena.     Arena represents
and warrants to Roivant, as of the Effective Date, and hereby (where applicable)
covenants to Roivant:
(a)    Patent Rights. The Arena Patents existing as of the Effective Date are
set forth on Exhibit B attached hereto (“Existing Arena Patents”). Arena’s
Affiliate, Arena Pharmaceuticals, Inc., is the sole and exclusive owner of the
Existing Arena Patents. Arena and its Affiliates have the exclusive right under
the Arena Patents to develop, manufacture and Commercialize Compounds and
Products in the Field, subject to the rights granted to Roivant pursuant to this
Agreement. The Existing Arena Patents are not subject to any liens, mortgages,
encumbrances, pledges or security interests, or, to the Knowledge of Arena,
claims of ownership, by any Third Party. To the Knowledge of Arena, the Existing
Arena Patents have been and are being diligently prosecuted before the patent
office in each applicable country in accordance with Applicable Laws. To the
Knowledge of Arena, the Existing Arena Patents have been filed and maintained in
accordance with Applicable Laws. All applicable fees owed with respect to the
prosecution and maintenance of the Existing Arena Patents have been paid on or
before the due date for payment to the extent necessary to prevent the
irrevocable abandonment of the Existing Arena Patents. To the Knowledge of
Arena, there is no infringement or threatened infringement of the Existing Arena
Patents by any Person.
(b)    Patent Status. As of the Effective Date, (i) all issued Arena Patents are
in full force and effect and subsisting, and have not been declared or
adjudicated to be invalid or unenforceable; (ii) to the Knowledge of Arena, none
of the Arena Patents is currently involved in any interference, reissue,
reexamination, or opposition proceeding; and (iii) neither Arena nor any of its
Affiliates has received any written notice from any Person, or has Knowledge, of
any such actual or threatened proceeding.
(c)    Non-Action or Claim. As of the Effective Date, there are no pending, or
threatened in writing, adverse actions, suits, claims, or formal governmental
investigations by or against Arena or any of its Affiliates in or before any
court, Regulatory Authority or other governmental authority with respect to a
Compound, including in connection with the conduct of any clinical trials or
manufacturing activities with respect thereto. As of the Effective Date, there
are no material unsatisfied judgments or outstanding orders, injunctions,
decrees, stipulations or awards (whether rendered by a court, an administrative
agency or by an arbitrator) against Arena (or any of its Affiliates) with
respect to a Compound.
(d)    No Conflicting Agreement. Neither Arena nor any of its Affiliates has
entered into any contract, whether written or oral, that granted any Third Party
the right to develop, promote, market or sell a Compound or otherwise assigned,
transferred, licensed, conveyed or otherwise encumbered in a manner that would
prevent Roivant from exercising its rights under this Agreement.
(e)    Authority. Arena and/or its Affiliates have the full and legal right and
authority to grant Roivant the license under Section 3.3(c) and to appoint
Roivant as the exclusive distributor for the Product under Section 2.1.
(f)    Prior Development and Manufacture. To the Knowledge of Arena, the
preclinical and clinical development of the Initial Compound and Initial Product
prior to the Effective Date and the manufacture of the Initial Compound and
Initial Product used in such development was performed in compliance in all
material respects with Applicable Laws.

42
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(g)    No Blocking Patents. To the actual knowledge of Arena’s and its
Affiliates’ in-house patent attorneys and patent agents, no issued Patent owned
by a Third Party as of the Effective Date would be infringed by the development,
manufacturing or commercialization activities of the Initial Product
contemplated to be conducted under this Agreement as of the Effective Date.
(h)    Government Funding. None of the Arena Patents or Arena Know-How existing
as of the Effective Date is subject to any funding agreement with any government
or governmental agency.
(i)    Additional Legal Compliance. No governmental authority has commenced or,
to the Knowledge of Arena, threatened to initiate any action to enjoin
production of a Compound at any Facility, nor has Arena or any of its Affiliates
or, to the Knowledge of Arena, any of its contractors, received any written
notice thereof.
10.3    Representations, Warranties and Covenants of Roivant.     Roivant
represents and warrants to Arena that, as of the Effective Date, and hereby
(where applicable) covenants to Arena:
(a)    No Conflicting Agreement. Neither Roivant nor any of its Affiliates has
entered into any contract that would, and shall not enter into during the Term
any such agreement that would, conflict with its obligations, or prevent or
impair its performance, under this Agreement.
(b)    Non-Action or Claim. As of the Effective Date, there are no pending, or
threatened in writing, adverse actions, suits, claims, or formal governmental
investigations by or against Roivant or any of its Affiliates in or before any
court, Regulatory Authority or other governmental authority with respect to
Roivant’s marketing, promotion or sale of pharmaceutical products that would
materially negatively affect Roivant’s ability to perform its obligations under
this Agreement.
(c)    No Blocking Patents. To Roivant’s Knowledge, Roivant does not own or
control any Patents as of the Effective Date that would be infringed by Arena’s
conduct of the development or manufacturing activities contemplated to be
conducted under this Agreement as of the Effective Date.
10.4    Disclaimer.     EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL SUCH
OTHER WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND OF
FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, VALIDITY AND
ENFORCEABILITY OF PATENTS, OR THE PROSPECTS OR LIKELIHOOD OF DEVELOPMENT OR
COMMERCIAL SUCCESS OF THE PRODUCT.



43
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



ARTICLE 11    

INDEMNIFICATION
11.1    Indemnification of Arena. Roivant shall defend, indemnify and hold
harmless each of Arena, its Affiliates, and its and their respective directors,
officers, stockholders and employees (collectively, the “Arena Indemnitees”)
from and against any and all losses, liabilities, damages, penalties, fines,
costs and expenses (including reasonable attorneys’ fees and other expenses of
litigation) (“Losses”) from any claims, actions, suits or proceedings brought by
a Third Party, including investigation by a Regulatory Authority, (each, a
“Third Party Claim”) against any Arena Indemnitee to the extent arising from,
based upon or occurring as a result of: (a) the (i) negligence or willful
misconduct of or (ii) violation of Applicable Laws by, in each case ((i) and
(ii)), Roivant or any of its Affiliates or its or their respective
subcontractors in performing any activity contemplated or permitted by this
Agreement; (b) any breach or default by Roivant (or any of its Sub-distributors
or its or their Affiliates) of this Agreement or the Quality Agreement; (c) any
Product Liability Claim, (d) Roivant’s or any of its Sub-distributors’ or its or
their Affiliates’ Commercialization, development, use, handling, storage,
administration or other exploitation of Product; (e) subject to Section 9.4,
infringement or violation of any Patents or other intellectual property rights
of any Third Party relating to any Compound or Product by or behalf of Arena or
its Affiliates and occurring after the Effective Date with respect to the
performance of Arena’s obligations under this Agreement (other than by the
manufacturing activities undertaken by or on behalf of Arena that (i) are
generally applicable to pharmaceutical products and not specific to a Compound
or Product or (ii) are not requested or approved by Roivant); or (f) Product
manufactured according to the Product Warranty by or on behalf of Arena or its
Affiliates (including by a Third Party contractor of Arena or its Affiliates);
except, in each case, that the foregoing indemnification obligations shall not
apply to the extent any such Third Party Claim falls within the scope of the
indemnification obligations of Arena set forth in Section 11.2, as to which
Third Party Claim each Party shall indemnify the other Party to the extent of
its liability with respect to the Losses applicable to such Third Party Claim.
11.2    Indemnification of Roivant. Arena shall defend, indemnify and hold
harmless each of Roivant, its Affiliates, and its and their respective
directors, officers, stockholders and employees (collectively, the “Roivant
Indemnitees”) from and against any and all Losses from any Third Party Claims
against any Roivant Indemnitee to the extent arising from, based on or occurring
as a result of: (a) the (i) negligence or willful misconduct of or (ii)
violation of Applicable Laws by, in each case ((i) and (ii)), Arena or any of
its Affiliates or its or their respective subcontractors in performing any
activity contemplated or permitted by this Agreement (for clarity, other than
related to Product Liability); or (b) any breach or default by Arena (or any of
its Affiliates) of this Agreement or the Quality Agreement, including failure of
any Product manufactured by or behalf of Arena or its Affiliates (including by a
Third Party contractor of Arena or its Affiliates) to comply with the Product
Warranty; except, in each case, that the foregoing indemnification obligations
shall not apply to the extent any such Third Party Claim falls within the scope
of the indemnification obligations of Roivant set forth in Section 11.1, as to
which Third Party Claim each Party shall indemnify the other Party to the extent
of its liability with respect to the Losses applicable to such Third Party
Claim.
11.3    Procedure.    
(a)    A Party that intends to exercise its rights to defense, indemnity or hold
harmless under this Article 11 (the “Indemnitee”) shall promptly notify the
indemnifying Party (the “Indemnitor”) in writing of any Third Party Claim in
respect of which the Indemnitee intends to exercise such rights. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any action with respect to a Third Party Claim shall only
relieve the Indemnitor of its obligations under this Article 11 if and to the
extent the Indemnitor is actually prejudiced thereby. The Indemnitee shall
provide the Indemnitor with reasonable assistance, at the Indemnitor’s expense,
in connection with the defense of the Third Party Claim. The Indemnitor shall
have the right to assume and conduct the defense of the Third Party Claim with
counsel of its choice. The Indemnitee may participate in and monitor such
defense with counsel of its choice, which shall be at its own expense. The
Indemnitor shall not settle any Third Party Claim without the prior written
consent of the Indemnitee, not to be unreasonably conditioned, withheld or
delayed, unless the settlement involves only the payment of money by the
Indemnitor and does not involve any admission of liability or wrongdoing on the
part of any Arena Indemnitees or Roivant Indemnitees, as applicable. So long as
the Indemnitor is defending the Third Party Claim, the Indemnitee shall not
settle such Third Party Claim without the prior written consent of the
Indemnitor, unless Indemnitee releases Indemnitor for all liability for such
settlement.
(b)    The assumption of a defense by the Indemnitor shall not be deemed an
admission that the Indemnitor has an obligation to defend, indemnify or hold
harmless an Arena Indemnitee or Roivant Indemnitee, as applicable, from and
against any Loss from a Third Party Claim. If the Indemnitor assumes and
conducts the defense

44
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



of a Third Party Claim as provided above, and if it is ultimately determined
that the Indemnitor was not obligated to indemnify, defend, or hold harmless an
Arena Indemnitee or Roivant Indemnitee, as applicable, from and against any Loss
from such Third Party Claim, the Indemnitee shall reimburse the Indemnitor for
any and all reasonable and verifiable costs and expenses (including attorneys’
fees and costs of suit) and all other Losses incurred by the Indemnitor in
connection with such Third Party Claim.
(c)    If the Indemnitor does not assume and conduct the defense of a Third
Party Claim as provided above, (i) the Indemnitee may defend against such Third
Party Claim; provided, that the Indemnitee shall not settle any Third Party
Claim without the prior written consent of the Indemnitor, not to be
unreasonably conditioned, withheld or delayed and (ii) if it is ultimately
determined that the Indemnitor was obligated to indemnify, defend, or hold
harmless an Arena Indemnitee or Roivant Indemnitee, as applicable, from and
against any Loss from such Third Party Claim, the Indemnitor shall reimburse the
Indemnitee for any and all reasonable and verifiable costs and expenses
(including attorneys’ fees and costs of suit) and all other Losses incurred by
the Indemnitee in connection with such Third Party Claim.
11.4    Insurance. Each Party, at its own expense, shall maintain insurance
required by this section with an insurance carrier(s) that has a minimum rating
of A.M. Best’s rating of A-7. Each party shall maintain general liability
insurance in the minimum amount of [***] per occurrence and [***] in the
aggregate, and [***] umbrella coverage. In addition, commencing no later than
the first enrollment of a patient in a clinical trial sponsored by Roivant for a
Product, Roivant shall maintain clinical and product liability insurance in the
minimum amount of [***] per occurrence and in the aggregate: Clinical trial
insurance shall be required to be maintained at the same level for [***] years
after the last clinical trial for a Product is conducted; product liability
insurance shall be maintained at the same level for not less than [***] years
after termination of this Agreement. Each Party shall provide the other Party
with written notice at least [***] days prior to any cancellation, nonrenewal or
material change in the insurance and, commencing no later than the first
enrollment of a patient in a clinical trial sponsored by Roivant for a Product,
shall name the other Party as an additional insured with respect to such
insurance. Each Party shall provide a certificate of insurance evidencing such
coverage to the other Party upon request. It is understood that such insurance
shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this Article 11.
ARTICLE 12    

TERM AND TERMINATION
12.1    Term. Unless earlier terminated pursuant to this Article 12, this
Agreement shall commence on the Effective Date and shall continue in full force
and effect on a Product-by-Product and country-by-country basis until the later
of (i) expiration of all issued Arena Patents and Program Patents covering such
Product in such country and (ii) 12 years after the First Commercial Sale of
such Product in such country (such period, the “Initial Term”). Upon expiration
of the Initial Term, this Agreement shall continue in full force and effect on a
Product-by-Product and country-by-country basis until the Agreement is
terminated pursuant to this Article 12 (such period, the “Extended Term” and the
Initial Term together with the Extended Term, the “Term”).
12.2    Termination by Mutual Agreement. This Agreement may be terminated by
mutual written agreement of the Parties.
12.3    Termination for Convenience. Roivant may terminate this Agreement on a
Compound-by-Compound basis or in its entirety upon 90 days’ prior written notice
to Arena.
12.4    Termination for Material Breach. This Agreement may be terminated by a
Party upon written notice by such Party to the other Party if the other Party is
in material breach of this Agreement and has not cured such breach within [***]
days (or [***] days with respect to any payment breach) after notice from the
terminating Party detailing the specific material breach that is alleged. Any
such termination shall become effective at the end of such [***] day (or
[***]-day with respect to any payment breach) period unless the breaching Party
has cured any such breach prior to the end of such period.
12.5    Termination for Bankruptcy. This Agreement may be terminated by a Party
upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy proceeding such right to terminate shall
only become effective if the Party consents to the involuntary bankruptcy or
such proceeding is not dismissed within [***] days after the filing thereof.

45
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



12.6    Termination for Patent Challenge. Arena shall have the right to
terminate this Agreement immediately upon written notice to Roivant if Roivant
or any of its Affiliates directly or indirectly commences, or knowingly and
materially assists or encourages any Third Party to commence or conduct, any
interference, observation, inter-partes review, re-examination, opposition or
other proceeding with respect to, challenges the validity, enforceability or
claim construction (other than disputes under this Agreement between the Parties
solely with respect claim coverage for Compounds and Products) of, or opposes
any extension of or the grant of a market exclusivity or supplementary
protection certificate with respect to, any Arena Patent. Arena shall also have
the right to terminate this Agreement immediately upon written notice to Roivant
if (a) a Sub-distributor of Roivant directly or indirectly commences, or
knowingly and materially assists or encourages any Third Party to commence or
conduct, any interference, observation, inter-partes review, re-examination,
opposition or other proceeding with respect to, challenges the validity,
enforceability or claim construction of, or opposes any extension of or the
grant of a market exclusivity or supplementary protection certificate with
respect to, any Arena Patent and (b) Roivant does not, promptly after becoming
aware of such circumstances, terminate the Sub-distributor’s rights with respect
to Compounds and Products if such challenge or other proceeding has not been
withdrawn or terminated within [***] days thereafter.
12.7    Adjudication of Material Breach.    
(a)    In the event of any dispute, controversy or claim arising from or related
to a material breach of this Agreement or termination pursuant to Section 12.4
(in each case, a “Dispute”), the Parties shall attempt to resolve such Dispute
in accordance with Section 14.1. If such Dispute is not resolved in accordance
with Section 14.1 and a Party wishes to pursue the matter, each such Dispute
that is not an Excluded Claim shall be resolved by binding arbitration in
accordance with the Rules of Arbitration of the International Chamber of
Commerce (“ICC”) as then in effect (the “ICC Rules”) as such rules may be
modified by this Section 12.7 or agreement of the Parties, and judgment on the
arbitration award may be entered in any court having jurisdiction thereof. The
decision rendered in any such arbitration will be final and not appealable,
absent manifest error. If either Party intends to commence binding arbitration
of such Dispute, such Party shall file a request for arbitration with the ICC
and provide written notice to the other Party informing the other Party of such
intention and the issues to be resolved, including the amount of damages that
the non-breaching Party is entitled to receive if it elects to terminate this
Agreement or the amount of damages that the non-breaching Party is entitled to
receive if it does not elect to terminate this Agreement. Within [***] days
after the receipt of such notice, the other Party may, by written notice to the
Party initiating binding arbitration, add any related issues to be resolved.
(b)    The arbitration shall be conducted by a panel of three arbitrators
experienced in the pharmaceutical business, each of whom shall not be a current
or former employee, consultant or director, or a then-current stockholder, of
either Party or any of its Affiliates (the “Panel”). Within [***] days after
receipt of the original notice of binding arbitration (the “Notice Date”), each
Party shall nominate one arbitrator for the ICC’s confirmation (with the right
to nominate a replacement arbitrator until an arbitrator nominated by such Party
is confirmed by the ICC) and such two arbitrators shall jointly nominate the
third arbitrator for the ICC’s confirmation; provided that if the two
arbitrators nominated by the Parties are unable or fail to agree upon the third
arbitrator within such period, the third arbitrator shall be appointed by the
ICC. The place of arbitration shall be New York, New York, USA. The language of
the arbitration shall be English.
(c)    Within [***] days after the appointment and selection of the Panel, the
Parties shall reach an agreement upon and thereafter shall follow the
arbitration procedures, including limits on discovery, ensuring that the
arbitration will be concluded and the award rendered as expeditiously as
possible, but in any event within [***] months from appointment and selection of
the Panel. In the event the Parties fail to reach an agreement on procedures,
procedures meeting such time limits shall be determined by the Panel and adhered
to by the Parties.
(d)    All rulings of the Panel shall be in writing and shall be delivered to
the Parties within [***] days of the conclusion of the arbitration.
(e)    The Panel shall, in rendering its decision, apply the substantive law of
the laws of the State of New York, United States, without reference to its
conflicts of law principles with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law, and without giving effect to any rules or laws
relating to arbitration.
(f)    The Panel, in rendering its decision, shall not modify or amend the terms
and conditions of this Agreement or determine any issue in a manner that would
conflict with the express terms and conditions of this Agreement.

46
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(g)    Either Party may apply to the Panel for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.
Either Party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending the
arbitration award. Subject to Section 11.3 each Party shall bear its own costs
and expenses and attorneys’ fees, and the non-prevailing Party shall pay the
full costs of the Panel’s fees and any administrative fees of arbitration.
(h)    All proceedings and decisions of the Panel shall be deemed Confidential
Information of each of the Parties, and shall be subject to Article 8. Except to
the extent necessary to confirm or enforce an award or as may be required by
Applicable Laws, neither a Party nor any member of the Panel may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.
(i)    In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the Dispute would be
barred by the applicable New York statute of limitations.
(j)    As used in this Section, the term “Excluded Claim” means a Dispute that
concerns (i) the validity, enforceability, claim construction or infringement of
a Patent; (ii) any antitrust, anti-monopoly or competition law or regulation,
whether or not statutory; or (iii) whether a Party is obligated to indemnify,
defend or hold harmless an Arena Indemnitee or Roivant Indemnitee, as
applicable, from and against a Third Party Claim under Section 11.1 or Section
11.2, as applicable.
(k)    Any relevant time period under this Agreement related to any Dispute,
including any cure period with respect thereto, shall be tolled during any
dispute resolution proceeding pursuant to this Section 12.7.
ARTICLE 13    

EFFECT OF TERMINATION
13.1    Accrued Obligations. The termination of this Agreement, in whole or
part, for any reason shall not release either Party from any liability or
obligation that, at the time of such termination, has already accrued to such
Party or that is attributable to a period prior to such termination, nor will
any termination of this Agreement preclude either Party from pursuing all rights
and remedies it may have under this Agreement, at law or in equity, with respect
to breach of this Agreement.
13.2    Effects of Termination. If this Agreement is terminated by a Party
pursuant to 12.2 (mutual agreement), 12.3 (convenience), 12.4 (material breach),
12.5 (bankruptcy), or 12.6 (patent challenge) the following shall apply to the
extent set forth below (in addition to any other rights and obligations under
this Agreement with respect to such termination):
(a)    Winding-Down of Development Activities. In the event there are any
on-going clinical trials or other development work with respect to a Product,
Roivant shall wind-down such clinical trials or other development work in an
orderly fashion or, at Arena’s election and subject to Section 13.2(c) (and any
agreement required under Section 13.2(c)(ii), if applicable), promptly
transition such clinical trials or other development work activities to Arena or
its designee, including the transfer to Arena of any Development Data then in
Roivant’s or its Affiliate’s possession that has not previously been transferred
(or developed) by Arena, with due regard for patient safety and the rights of
any subjects that are participants in any clinical trials of a Product, and take
any actions it deems reasonably necessary or appropriate to avoid any human
health or safety problems and in compliance with all Applicable Laws. All
expenses incurred from the winding-down or transitioning of the clinical trials
or other development work shall be borne by (i) [***] in the event this
Agreement is terminated [***]; (ii) [***] in the event this Agreement is
terminated [***]; (iii) [***] in the event this Agreement is terminated [***].

47
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(b)    Inventory.
(i)    If Roivant terminates this Agreement pursuant to Section 12.4 (material
breach) or 12.5 (bankruptcy), at Roivant’s election Roivant and its
Sub-distributors, and its and their Affiliates, shall have the right, subject to
Section 13.2(b)(ii), to sell off any inventory of Product in its or their
possession as of the termination date during a sell-off period of [***] days
after the effective date of such termination. Any sales of Product by Roivant
and its Sub-distributors, and its and their Affiliates, under this Section
13.2(b)(i) shall be taken into account in calculating Net Sales for purposes of
calculating Product Purchase Price under Section 7.3. For clarity, Roivant and
its Sub-distributors, and its and their Affiliates, shall not be the sole
distributors to sell Product upon the effective date of any termination of this
Agreement.
(ii)    Upon termination of this Agreement, except in the case of termination by
Roivant pursuant to Section 12.4 (material breach) or 12.5 (bankruptcy), Arena
shall have the right, but not obligation, on written notice to Roivant, to
repurchase from Roivant and its Sub-distributors, and its and their Affiliates,
quantities of Product remaining in inventory as of the effective date of such
termination of this Agreement at the applicable Initial Product Purchase Price
paid by Roivant for such Product.
(iii)    If Roivant elects not to sell off its remaining inventory of Product in
accordance with clause (i) above and provides written notice thereof to Arena
within [***] days after the effective date of such termination, Arena shall have
the right, but not the obligation, on written notice to Roivant, to repurchase
from Roivant and its Sub-distributors, and its and their Affiliates, quantities
of Product remaining in inventory as of the effective date of such termination
of this Agreement (or, if later, as of the date of receipt by Arena of such
notice from Roivant that it elects not to sell of its remaining inventory) at
the applicable Initial Product Purchase Price paid by Roivant for such Product.
(c)    License to Program Patents, Program Know-How and Product Trademarks;
Assignment of Regulatory Filings (including Regulatory Approvals) and Domain
Names.
(i)    In the event this Agreement is terminated by Roivant pursuant to Section
12.4 (material breach) or 12.5 (bankruptcy), then Roivant shall maintain [***]
any right, title or interest in or to any Program Patents, Program Know-How,
Product Trademarks or any Regulatory Filings for Products.
(ii)    In the event this Agreement is terminated, except in the case of
termination by Roivant pursuant to Section 12.4 (material breach) or 12.5
(bankruptcy), then upon Arena’s written request (which request may be given upon
notice of termination but in any event prior to the effective date of such
termination), promptly after the effective date of such termination, Roivant
grants to Arena [***]:
(A)    [***] license to Arena (with the right to sublicense [***] to the extent
pertaining to Products) under all Program Patents and Program Know-How solely to
develop, make, use, sell and commercialize Products. Promptly after Arena’s
written request, Roivant shall [***].
(B)    an assignment and transfer to Arena or its designees (or to the extent
not so assignable, Roivant shall take all reasonable actions to make available
to Arena or its designee the benefits) of (i) all Regulatory Filings (including
INDs, NDAs and Regulatory Approvals) for Products, including any such Regulatory
Filings made or owned by Roivant or any of its Sub-distributors, and its and
their Affiliates, and (ii) all Product Domain Names. Promptly after Arena’s
written request, Roivant shall provide Arena with a complete copy of all
Regulatory Filings assigned (or made available), as well as copies of all
correspondence with Regulatory Authorities not already provided to Arena,
pertaining to Products.
(C)    an assignment and transfer to Arena or its designees (or to the extent
not so assignable, Roivant shall take all reasonable actions to make available
to Arena or its designee the benefits) of all Product Trademarks in connection
with Arena’s commercialization of the Product (including all registrations
thereof and the associated good will). Promptly after Arena’s written request,
Roivant shall [***] and, if requested by Arena, Roivant will [***].
(iii)    Upon any termination of this Agreement, Roivant promptly shall transfer
to Arena all files [***] relating to the Arena Patents, and shall execute and
deliver all documents and instruments reasonably requested by Arena to
effectuate the foregoing.

48
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(d)    Commercialization Transition. In the event this Agreement is terminated,
except in the case of termination by Roivant pursuant to Section 12.4 (material
breach) or 12.5 (bankruptcy), Roivant shall, at Arena’s written request, and
subject to any agreement required under Section 13.2(c)(ii), if applicable, use
Commercially Reasonable Efforts to cooperate with Arena or its designee to
effect a smooth and orderly transition of the Commercialization of Products
following the effective date of any other termination of this Agreement.
(e)    Customer Agreements. Upon the completion of the rights and obligations
defined in this Section 13.2, at the written request of Arena, Roivant shall
assign to Arena or its designee any Third Party distribution agreements that
solely relate to Products, to the extent permitted under each such distribution
agreement. In the event such assignment is not requested by Arena or is not
permitted under any distribution agreement, then the rights of such Third Party
with respect to each Product shall terminate upon termination of Roivant’s
rights with respect thereto. Roivant shall use its good faith efforts to include
provisions requiring compliance with the foregoing provision in the agreements
with applicable Third Parties. Notwithstanding the foregoing, in the event that
Roivant terminates this Agreement pursuant to Section 12.4 (material breach) or
12.5 (bankruptcy), Roivant shall have no obligations under this Section 13.2(e)
unless and until the Parties agree upon commercially reasonable terms with
respect to Roivant’s assignment to Arena or its designee of the Third Party
distribution agreements that solely relate to Products.
13.3    Return of Confidential Information. Upon termination of this Agreement,
each Party shall promptly return to the other Party, or delete or destroy, all
relevant records and materials in such Party’s possession or control containing
Confidential Information of the other Party; provided, that such Party may keep
one copy of such materials for archival purposes only subject to continuing
confidentiality and non-use obligations, and provided further all preclinical
and clinical data provided by Arena to Roivant under this Agreement will be
returned to Arena and deemed to be the Confidential Information of Arena
(notwithstanding Section 8.1).
13.4    Purchase of Binding Order. Upon the termination of this Agreement, the
Parties will discuss and negotiate in good faith and agree on the equitable
division between the Parties of costs associated with any Product that is the
subject of any then-pending Order Commitment that has not been otherwise
fulfilled by Arena.
13.5    Survival. Upon termination of this Agreement, all rights and obligations
of the Parties under this Agreement shall terminate, except those described in
the following Articles and Sections: Sections 3.3(b), 3.6 (last sentence only),
3.7 (penultimate sentence only), 3.11(b), 5.4, 5.5 (for Sections 5.4 and 5.5,
solely with respect to any inventory sold by Roivant, its Sub-distributors or
its or their Affiliates, after termination of this Agreement pursuant to Section
13.2(b)(i)), 5.6, 5.8 (for 5.6 and 5.8, solely to the extent related to Products
sold by Roivant its Sub-distributors or its or their Affiliates), 6.9, 6.10,
6.11 (for 6.9, 6.10, and 6.11, solely with respect to Finished Product delivered
prior to termination), 7.3 (with respect to Product delivered prior to
termination only), 7.4, 7.5, 7.6, 7.7, 7.8, Article 8, 9.1, 10.4, 11.1, 11.2,
11.3, 11.4 (to the extent provided therein), 12.7, Article 13, Articles 14,
15.2, 15.3, 15.4(b) (last sentence only), 15.5, 15.6, 15.7, 15.8, 15.9, 15.10,
15.11, 15.12, 15.13, 15.14, 15.15, 15.16, 15.17 and 15.18.

49
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



ARTICLE 14    

DISPUTE RESOLUTION AND GOVERNING LAW
14.1    Dispute Resolution Process. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
interpretation of a Party’s rights or obligations hereunder or any alleged
breach of this Agreement. If the Parties cannot resolve any such dispute within
[***] days after written notice of a dispute from one Party to the other, either
Party may, by written notice to the other Party, have such dispute referred to
the Senior Executives. The Senior Executives shall negotiate in good faith to
resolve the dispute within [***] days. During such period of negotiations, any
applicable time periods under this Agreement shall be tolled. If the Senior
Executives are unable to resolve the dispute within such time period, except any
Dispute required to be arbitrated pursuant to Section 12.7, either Party may
pursue any remedy available to such Party at law or in equity, subject to the
terms and conditions of this Agreement. Notwithstanding anything in this
Article 14 to the contrary, Arena and Roivant shall each have the right to apply
to any court of competent jurisdiction for appropriate injunctive or provisional
relief, as necessary to protect its rights or property.
14.2    Governing Law; Litigation; Exclusive Venue and Service. This Agreement
and all questions regarding its existence, validity, interpretation, breach or
performance, shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, United States, without reference to its
conflicts of law principles with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law. Subject to Section 12.7, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York for any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement, and agree not
to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. Subject to Section 12.7, the Parties
further hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement in the courts of the State of New
York or in the United States District Court for the Southern District of New
York, and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each Party
further agrees that service of any process, summons, notice or document by
registered mail to its address set forth in Section 15.9 shall be effective
service of process for any action, suit or proceeding brought against it under
this Agreement in any such court. Application of the United Nations Convention
on Contracts for the International Sale of Goods is specifically excluded from
this Agreement.
ARTICLE 15    

GENERAL PROVISIONS
15.1    Force Majeure. If the performance of any part of this Agreement by a
Party (other than making payment when due) is prevented, restricted, interfered
with or delayed by any reason or cause beyond the reasonable control of such
Party (including: fire, flood, volcano, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance, shortage of raw materials, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, or storm or like catastrophe, acts of God or any acts,
omissions or delays in acting of the other Party or the other Party’s
Affiliates) or by compliance with any injunction, law, order, proclamation,
regulation, ordinance, demand or requirement of any government or of any
subdivision, authority or representative of any such government (including
changes in the requirements of a Regulatory Authority), whether or not it is
later held to be invalid, except to the extent any such injunction, law, order,
proclamation, regulation, ordinance, demand or requirement operates to delay or
prevent the non-performing Party’s performance as a result of any breach by such
Party or any of its Affiliates of any term or condition of this Agreement or the
Quality Agreement (an event of “Force Majeure”), the Party so affected shall,
upon giving written notice to the other Party, be excused from such performance
to the extent of such Force Majeure event; provided, that the affected Party
shall use good faith diligent efforts to avoid or remove such causes of
non-performance and shall continue performance with the utmost dispatch whenever
such causes are removed or it is otherwise able to perform its obligations.
(a)    Notification. If either Party becomes aware that such an event of Force
Majeure has occurred, is imminent or likely, it shall immediately notify the
other Party.

50
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



(b)    Keeping the Other Informed. The Party subject to an event of Force
Majeure shall keep the other Party informed as to the progress of overcoming or
avoiding the effects of such an event of Force Majeure and of recommending
performing the affected obligation.
15.2    Waiver of Breach. Any condition or term of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof. No such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the waiving Party. No delay or waiver by either Party of any
condition or term of this Agreement in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term of this Agreement. Notwithstanding anything to the
contrary in this Section, where Roivant’s approval is required pursuant to this
Agreement with respect to [***], and such approval is provided by Roivant, then
to the extent that [***] of this Agreement, Roivant shall [***] in this
Agreement [***].
15.3    Further Actions.     Each Party agrees to execute, acknowledge and
deliver such further instruments, and to perform all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
15.4    Performance by Affiliates or Subcontractors.    
(a)    To the extent that this Agreement imposes obligations on Affiliates of a
Party, such Party agrees to cause its Affiliates to perform such obligations.
Either Party may contract with one or more of its Affiliates to perform its
obligations hereunder; provided, that the Parties shall remain liable hereunder
for the prompt payment and performance of all of their respective obligations
hereunder.
(b)    Each Party may subcontract its obligations under this Agreement subject
to the provisions of this Agreement; provided, that: (i) none of the other
Party’s rights hereunder are materially diminished or otherwise materially
adversely affected as a result of such subcontracting; (ii) the subcontractor
undertakes in writing reasonable and customary obligations of confidentiality
and non-use no less stringent than those set forth in this Agreement; (iii) the
subcontractor does not have the right to further subcontract such obligation
unless agreed by the other Party; (iv) the applicable agreement with such
subcontractor assigns all Know-How developed by such subcontractor under the
applicable agreement to Roivant or its designee, and requires that all employees
of such subcontractor be under written obligation to assign without any
additional compensation all such Know-How to Roivant or its designee, (v) the
subcontracting Party shall remain responsible and liable for the performance by
any subcontractor of its obligations under this Agreement; and (vi) such
permitted subcontracting shall not relieve the subcontracting Party of any
liability or obligation under this Agreement, except to the extent
satisfactorily performed by such subcontractor. In the event a Party performs
any of its obligations under this Agreement through a subcontractor, then such
Party shall at all times be fully responsible for the performance and payment of
such subcontractor.
15.5    Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by authorized
officers of both Parties. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance, or any other matter not set forth in an agreement in writing and
signed by authorized officers of both Parties.
15.6    Severability. In the event any provision of this Agreement is held
invalid, illegal or unenforceable in any jurisdiction, to the fullest extent
permitted by Applicable Laws, (a) the Parties shall negotiate, in good faith and
enter into a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and (b) if the rights and
obligations of either Party will not be materially and adversely affected, all
other provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.
15.7    Entire Agreement. This Agreement (including the Exhibits attached
hereto) constitutes the entire agreement between the Parties relating to the
subject matter hereof and supersedes and cancels all previous express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the subject matter hereof. Each of the Parties
acknowledges and agrees that in entering into this Agreement, and the documents
referred to in it, it does not rely on, and shall have no remedy in respect of,
any statement, representation, warranty or understanding (whether negligently or
innocently made) of any Person (whether party to this Agreement or not) other
than as expressly set out in this Agreement. Nothing in this clause shall,
however, operate to limit or exclude any liability for fraud. 

51
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



15.8    Language. The language of this Agreement is English. Any translation of
this Agreement in another language shall be deemed for convenience only and
shall never prevail over the original English version. All reporting and
provision to Arena of documents, including Regulatory Filings and the like, by
Roivant shall include English translations of the applicable documents and
writings, but provided that source data (e.g., case report forms, hospital
records, clinical and office charts, laboratory notes, etc.) need not be
translated and may be provided in the original language of the document.
15.9    Notices.     Any notice or communication required or permitted under
this Agreement shall be in writing in the English language, delivered
personally, sent by facsimile (and promptly confirmed by personal delivery,
registered or certified mail or overnight courier), or sent by
internationally-recognized overnight courier to the following addresses of the
Parties (or such other address for a Party as may be at any time thereafter
specified by like notice):
To Arena:
Arena Pharmaceuticals GmbH
Untere Brühlstrasse 4
4800 Zofingen
Switzerland
Facsimile: 41 62 746 7505
Attention: General Manager
To Roivant:
Roivant Sciences Ltd.
2 Clarendon House
Hamilton HM11
Bermuda
Facsimile: +1 (441) 292-4720
Attention: Senior Vice President, Finance and Operations
with a copy to:
Arena Pharmaceuticals, Inc.
6154 Nancy Ridge Drive
San Diego, CA 92121
USA
Facsimile: (858) 677-0065
Attention: General Counsel
 

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered, (b) on the third day after dispatch if sent by confirmed
facsimile, or (c) on the sixth day after dispatch if sent by
internationally-recognized overnight courier. Notices hereunder will not be
deemed sufficient if provided only between or among each Party’s representatives
on the Joint Steering Committee. This Section 15.9 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under this Agreement.
15.10    Assignment. This Agreement shall not be assignable or otherwise
transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party to any Third Party without the prior written
consent of the other Party, except that either Party may assign or otherwise
transfer this Agreement without the consent of the other Party to an Affiliate
or to a successor in interest that acquires all or substantially all of the
business or assets of the assigning Party to which this Agreement relates,
whether by merger, acquisition, sale of stock, sale of assets or otherwise;
provided that the successor in interest assumes this Agreement in writing or by
operation of law. Subject to the foregoing, this Agreement shall inure to the
benefit of each Party, its successors and permitted assigns. Any assignment of
this Agreement in contravention of this Section 15.10 shall be null and void.
15.11    No Partnership or Joint Venture.    Each Party is an independent
contractor under this Agreement. Nothing contained herein shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties or any of their agents or employees, or any other legal arrangement
that would impose liability upon one Party for the act or failure to act of the
other Party. The Parties shall operate their own businesses separately and
independently and they shall hold themselves out as, act as, and constitute
independent contractors in all respects and not as principal and agent, partners
or joint venturers. The Parties shall each be responsible for fulfilling their
own obligations under this Agreement, and they shall not have control or
responsibility over the actions of the other Party. The Parties shall make and
receive only such payments as are required under this Agreement, and shall not
share in, or participate in, the business operations of the other Party. Neither
Party shall have any express or implied power to enter into any contracts or
commitments nor to incur any liabilities in the name of, or on behalf of, the
other Party, nor to bind the other Party in any respect whatsoever.

52
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



15.12    Interpretation.     The captions to the several Articles and Sections
of this Agreement are not a part of this Agreement but are included for
convenience of reference and shall not affect its meaning or interpretation. In
this Agreement: (a) the word “including” shall be deemed to be followed by the
phrase “without limitation” or like expression; (b) the singular shall include
the plural and vice versa; (c) masculine, feminine and neuter pronouns and
expressions shall be interchangeable; (d) except where the context requires
otherwise, “or” has the inclusive meaning represented by the phrase “and/or”;
and (e) a reference to any agreement includes any supplements and amendments to
such agreement. Each accounting term used herein that is not specifically
defined herein has the meaning given to it under GAAP consistently applied, but
only to the extent consistent with its usage and the other definitions in this
Agreement. The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party. When this Agreement refers to actions performed or
Know-How or intellectual property made, created, or discovered by a Party or its
Affiliate under this Agreement, such reference is understood to apply also to
actions performed or Know-How or intellectual property made, created, or
discovered by one or more employees, consultants, agents or subcontractors
(including, in the case of Roivant and its Sub-distributors, and its and their
Affiliates) of such Party or its Affiliate.
15.13    References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Exhibit means references to such Article,
Section or Exhibit of this Agreement and (b) references in any section to any
clause are references to such clause of such section.
15.14    Counterparts; Electronic Signature Pages. This Agreement may be
executed in any number of counterparts each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. This Agreement may be executed by facsimile or other electronic
signatures and such signatures shall be deemed to bind each Party as if they
were original signatures.
15.15    Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 8,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; PROVIDED HOWEVER, THAT THIS SECTION 15.15
SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
ARTICLE 11. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
AGGREGATE LIABILITY OF ARENA TO ROIVANT FOR ANY AND ALL CLAIMS AND LOSSES UNDER
OR IN CONNECTION WITH THIS AGREEMENT (EXCEPT TO THE EXTENT CAUSED BY [***] SHALL
NOT EXCEED THE AGGREGATE AMOUNT PAID BY ROIVANT TO ARENA UNDER THIS AGREEMENT
[***].
15.16    Equitable Relief; Specific Performance.
(a)    The Parties acknowledge and agree that the obligations and restrictions
set forth in Article 8 are reasonable and necessary to protect the legitimate
interests of the other Party and that such other Party would not have entered
into this Agreement in the absence of such obligations and restrictions, and
that any breach or threatened breach of any provision of Article 8 will result
in irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
Article 8 the non-breaching Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, and an equitable accounting of all earnings, profits and other
benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity. Each Party hereby waives any requirement that the
other Party post a bond or other security as a condition for obtaining any such
relief. Nothing in this Section 15.16 is intended, or should be construed, to
limit either Party’s right to equitable relief or any other remedy for a breach
of any other provision of this Agreement.
(b)    Arena acknowledges and agrees that Arena’s obligations under Sections 3.9
and 3.10 and Article 6 are each unique and that Roivant would not have entered
into this Agreement in the absence of such obligations, and that any breach or
threatened breach of Section 3.9 or 3.10 or Article will result in irreparable
injury to Roivant for which damages will not be an adequate remedy. Accordingly,
Roivant shall be entitled to specific performance of Section 3.9 or 3.10 and
Article 6.
15.17    No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

53
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



15.18    Cumulative Rights. Except as expressly provided herein, the Parties’
respective rights under the various provisions of this Agreement shall be
construed as cumulative, and no one of them is exclusive of the other or
exclusive of any rights allowed by Applicable Laws.
ARTICLE 16
COMPLIANCE WITH LAW
16.1    Generally.     Each Party covenants that it shall, and shall cause its
Affiliates to, comply with Applicable Laws with respect to performing its
obligations or exercising its rights under this Agreement. Each Party shall, and
shall cause its Affiliates (and, in the case of Roivant, Sub-distributors), to
comply with the Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), and
all other applicable anti-corruption laws and regulations, and each Party
represents and warrants that it and its Affiliates have (and, in the case of
Roivant, that it will insure that its Sub-distributors have) adequate procedures
in place to support their compliance with the FCPA and all other applicable
anti-corruption laws and regulations.
16.2    Securities Laws.     Each of the Parties acknowledges that it is aware
that the securities laws of the United States and other countries prohibit any
Person who has material non-public information about a publicly listed company
from purchasing or selling securities of such company or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
16.3    Certain Payments.     Each of the Parties acknowledges that it is aware
that the United States and other countries have stringent laws that prohibit
persons directly or indirectly to make unlawful payments to, and for the benefit
of, government officials and related parties to secure approvals or permission
for their activities.
[Signature Page Follows]





54
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
ARENA PHARMACEUTICALS GMBH
 
ROIVANT SCIENCES LTD.
 
By:
/s/ Daniel Müller
 
By:
/s/ Marianne L. Romeo
 
Name:
Daniel Müller
 
Name:
Marianne L. Romeo
 
Title:
General Manager & Managing Director
 
Title:
Head, Global Transactions & Risk Management
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Silke Heuser
 
 
 
 
Name:
Silke Heuser
 
 
 
 
Title:
Head Human Resources
 
 
 
 






[Signature Page to Marketing and Supply Agreement]
55
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.
    





--------------------------------------------------------------------------------



EXHIBIT A
Compound Structure




[nelltanserinjpg.jpg]






1-[3-(4-Bromo-2-methyl-2H-pyrazol-3-yl)-4-methoxy-phenyl]-3-(2,4-difluoro-phenyl)-urea







56
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------





EXHIBIT B
Existing Arena Patents
[***] PATENT FAMILY
REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


57
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


58
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


59
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]

]
[***]PATENT FAMILY
REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]



]
[***] PATENT FAMILY

60
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


61
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]



[***] PATENT FAMILY
REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]



]
[***] PATENT FAMILY

62
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]



[***] PATENT FAMILY
REF. NO.
COUNTRY
SERIAL NO.
PATENT NO.
ISSUE DATE
STATUS
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]




63
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



EXHIBIT C


Product Domain Names


Domain Names for nelotanserin existing as of the Effective Date:


[***]



64
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------





EXHIBIT D
Product for Phase 2 Trials Under Section 3.9(b)
Finished Product: [***]
Placebo: [***]



65
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------





EXHIBIT E
Documents and Data
All of the following to the extent not previously provided to Roivant:
[***]





66
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------





EXHIBIT F


IND Transfer Letters


Arena Letterhead
May [__], 2015




[ADDRESS]


Re:    IND No. 73405 ([***]);
•
Notice of IND Transfer of Ownership



Dear Dr. [__],


Arena Pharmaceuticals, Inc. at 6154 Nancy Ridge Drive, San Diego, CA 92121
hereby transfers ownership of IND No. 73405, including any and all rights and
responsibilities thereunder, to Roivant Sciences Ltd. (Clarendon House, 2 Church
Street, Hamilton HM11, Bermuda) effective as of 12 Noon on May [__], 2015.
Roivant Sciences Ltd., agrees to accept the transfer of ownership of all rights
to this application and accepts all Sponsor responsibilities attendant to IND
No. 73405 as described in 21 CRF 312 Part D.
Effective as of May [__], 2015, Roivant Sciences Ltd.’s US Agent and the
regulatory contact for IND No. 73405 is provided below:
Roivant Sciences, Inc.
Attn:     William Symonds, PharmD
SVP, Clinical Research
1441 Broadway, 3rd Floor
New York, NY 10018 USA


(919) 597-0679
bill.symonds@roivant.com


This is an electronic submission and has been scanned for computer viruses using
Symantec Anti-virus software. If you have technical questions on the electronic
submission, please contact [Name], [Title] at [Telephone] ([email]).
Sincerely,


[Name]
[Title]
[Arena Pharmaceuticals, Inc.]
[Address and contact info]]

























67
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



[ROIVANT LETTERHEAD]
[May [__], 2015
[ADDRESS]


Re:    IND No. 73405 ([***]);
•
Notice of Acceptance of IND Transfer of Ownership



Dear Dr. [__]:


Please reference IND No. 73405 ([***]), submitted on May [__], 2015. In that
submission, Arena Pharmaceuticals, Inc. provided notice to the FDA that
ownership of the IND was being transferred from Arena Pharmaceuticals, Inc. to
Roivant Sciences Ltd.


This submission confirms the transfer of ownership of IND No. 73405 from Arena
Pharmaceuticals, Inc. to Roivant Sciences Ltd., effective as of 12 Noon on May
[__], 2015. Roivant Sciences Ltd., hereby accepts all rights to this application
and accepts all Sponsor responsibilities attendant to IND No. 73405 as described
in 21 CRF 312 Part D. We further state that we have received a complete copy of
the IND application, including records that are required to be reported and kept
under 21 CFR 312.33


Roivant Sciences Ltd. company information is given below:
Roivant Sciences Ltd.
Clarendon House
2 Church Street
Hamilton HM11
Bermuda


Effective May [__], 2015, Roivant Sciences Ltd.’s US Agent and regulatory
contact for IND No. 73405 is given below:
Roivant Sciences, Inc.
Attn:     William Symonds, PharmD
SVP, Clinical Research
1441 Broadway, 3rd Floor
New York, NY 10018 USA


(919) 597-0679
bill.symonds@roivant.com


[If you have questions or require additional information regarding this
submission, please do not hesitate to contact the Roivant Sciences Ltd.’s US
agent and regulatory contact listed above using their phone number and e-mail
address.


This submission is being provided electronically via the Electronic Submission
Gateway (ESG). Please see the “Guide to FDA Reviewer” for complete details
regarding the electronic submission. If you have technical questions on the
electronic submission, please contact the Roivant Sciences Ltd.’s regulatory
contact listed above using their phone number and e-mail address.


Sincerely,
Marianne Romeo
Authorized Signatory
For and On Behalf of Roivant Sciences Ltd.



Trade secret and/or confidential commercial information contained in this
submission is exempt from public disclosure to the full extent provided under
law.

68
*** This portion has been redacted pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has been filed separately with the Securities and Exchange
Commission.

